 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilsonFurnitureCompanyandRetailStoreEmployees Union,LocalNo 11,RetailClerksInternationalAssociation,AFL-CIOCases7-CA-7230 and 7-RC-9282February 10, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSOn October 9, 1969, Trial Examiner Sidney JBarban issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesalleged in the complaint and recommending that itceaseanddesisttherefromandtakecertainaffirmative action, as set forth in the attached TrialExaminer's Decision The Trial Examiner also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that these allegations be dismissedFinally, theTrialExaminer found merit in theUnion's objections to the conduct of the electionheld on March 6, 1969, in Case 7-RC-9282, andrecommended that the election be set aside 'Thereafter,Respondent and the General Counselfiledexceptions to the Trial Examiner's Decisionand supporting briefsPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmedThe Board has considered the Trial Examiner'sDecision, the exceptions, the briefs, and the entirerecord in this case, and hereby adopts the findings"conclusions,and recommendations of the TrialExaminer with the following modificationslTheTrialExaminer found thatWilliamTafelsky was not a supervisor within the meaning oftheAct at all material timesWe agreeWe alsoagreewiththeTrialExaminer's finding thatRespondent discharged Tafelsky because of hisactivitieson behalf of the Union, in violation ofSection 8(a)(1) and (3) of the Act2We agree with the Trial Examiner's findingsthat Respondent violated Section 8(a)(1) of the ActOn November14 1969 the RegionalDirector for Region7 set asidethe electioninCase 7-RC 9282'Respondent has excepted to certain credibility findings made by theTrial ExaminerIt is the Board s establishedpolicynot to overrule a TrialExaminer s resolutionswithrespecttocredibilityunlesstheclearpreponderance of all the relevant evidence convinces us that the resolutionswereincorrectStandard Dry Wall Products Inc91NLRB 544 enfd188 F 2d 362 (C A 3) We find nosuch basis for disturbingtheTrialExaminer scredibility findingsin this case181 NLRB No 14by (1) inquiring as to whether employees knewanything about the Union, (2) threatening to fireemployees favoring the Union, (3) inquiring intoemployee attitudes to the Union, (4) threateningemployees with loss of certain privileges if theUnion came in, and, (5) engagingin,and creatingtheimpressionof,surveillance,includingsurveillance at the local Holiday Inn the eveningbefore the election, when the Union held a finalorganizational meeting therein3The Trial Examiier recommended dismissal ofthe Section 8(a)(5) allegation of the complaint forthe assigned reason that certain of the signed unionauthorization cards upon which the General Counselrelied to establish the Union's majority status wereinvalidSpecifically, the TrialExaminerheld thatthe cards solicited by employee Tafelsky could notbe counted toward the Union's majority because,althoughTafelskywas not a supervisor, he hadformerly held a position of "high regard withmanagement"and the termination of this "highregard"hadnotbeencommunicated to theemployees at the time of the solicitations byTafelsky, so that the employees had good cause tobelieve that he was acting for management Asnoted, we agree that Tafelsky was not a supervisorHowever, we disagree with the Trial Examiner'sfinding that Tafelsky's former position of "highregardwithmanagement" had not been clearlydissipatedwhenheobtainedtheemployees'signatures to union authorization cardsRespondent is a furniture retailer, employing 18unitemployees(salespeople,officeclericals,warehousemen, and maintenancemen), as well as 6supervisors, includingMr and Mrs Leonard, theownersTafelskywas hired in May 1963 as atruckdriver, but became a furniture salesman withina year During the period January-July 1967, whenthe then store manager and his assistant leftRespondent's employ, Tafelsky assumed many oftheir responsibilities and duties Thereafter, TafelskyleftRespondent's employ to enter a hospital and,upon his release in November 1967, was reluctantlyrehired by Mrs Leonard, but at a reduced salaryPrior thereto, in September 1967, while Tafelskywas in the hospital, Spurr, an experienced storemanager, was hired by RespondentSpurr testified that Tafeisky was his "right-handman" because the latter had many duties notentrusted to other salespeopleSome of theseresponsibilities and duties were buying and pricingmerchandise forRespondent, attending furnituremarkets with representatives of management, givingadvice and assistance to other salespeople, arrangingdisplay windows and furniture in the showroom, andsometimes opening the warehouse on Saturdaymornings to permit the start of deliveries The TrialExaminer found, and we agree, that most of theseduties devolved upon Tafeisky because he was oneofRespondent'smost experienced salesmen, andthat he was not a supervisor within the meaning ofl WILSON FURNITURE COMPANY55theAct sincemerelyholdingapositionofresponsibility or having important duties not sharedby other employees is insufficient to establish suchstatus.InOctober1968,RespondenthiredJohnHammer, and a month later announced to theemployees that he was the personnel manager. Soonafter being hired, Hammer began assuming many ofTafelsky's former duties. He took over Tafelsky'sbuying and pricing duties, attended the Januaryfurnituremarket in Chicago in his stead, andassumedcertainpersonnelfunctions,suchasschedulingemployees'hours.Moreover,whenTafelsky lost his warehouse keys in January 1969,he was not given a replacement set by Respondent,so he must have ceased opening the warehouse atthat time. The Trial Examiner concluded that sinceTafelsky bore no title, and the employees had neverbeen told that he had supervisory authority overthem, his position of influence over the otheremployees at best was equivocal after Hammer'sappointment.Nevertheless, the Trial Examiner concluded thatwhen Tafelsky solicited the nine employee signatureson January 14, 15, and 16, the employees had causetobelieve that he did so as a spokesman formanagement.We believe this conclusion isinconsistent with the above findings and, given theadditional facts that Tafelsky was out of the storemuch of the time selling carpets to customers attheirhomes and that there was no employeetestimony indicating that they regarded him as aspokesmanformanagement,wefindtheauthorization cards solicited by Tafelsky and used toestablish the Union's majority status are valid.Since Tafelsky signed an authorization card onJanuary 8, we find that the Union represented 10 ofthe18unitemployeeswhen it first requestedrecognition on January 17. The Union also madewritten demands for recognition on January 20 and31,while securing the signatures of three moreemployees on January 17 and 27, and February 24,respectively.Respondent rejected the requests forrecognition and, on February 6, agreed to a consentelection in Case 7-RC-9282, which the Union loston March 6, by a vote of 9-7. As noted above, theRegional Director for Region 7, following the TrialExaminer's recommendation, set aside the electionon November 14, 1969.We find that Respondent's extensive violations ofSection 8(a)(1) and (3) could reasonably be expectedtohave the effect of undermining the Union'smajority and destroying the conditions necessary totheholding of a free and fair election. In ouropinion, the unambiguous cards validly executed bya majority of the employees in the unit represent amore reliable measure of employee desires on theissue of representation than would a rerun election.We conclude that, in order to protect the statutoryrights and interests of employees, to remedy theviolations of Section 8(a)(1) and (3) committed, andto effectuate the policies of the Act, it is essentialthat the Respondent, Wilson Furniture Company, beordered to recognize and bargain with the Union asthe statutory representative of its employees for thepurposes of collective bargaining.3 Accordingly, wefind that by refusing to recognize and bargaincollectively with the Union on or after January 17,1969, Respondent violated Section 8(a)(5) and (1) ofthe Act.AMENDED CONCLUSIONS OF LAWDeleteconclusions (4) and (5) of the TrialExaminer's "Conclusions of Law" and substitutetherefor the following:(4) By refusing on and after January 17, 1969. torecognize and bargain collectively with Retail StoreEmployeesUnion,LocalNo. 11, Retail ClerksInternationalAssociation,AFL-CIO, Respondenthas engaged in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act.(5) By discharging William Tafelsky for his unionactivitiesRespondent has engaged in unfair laborpractices in violation of Section 8(a)(3) and (1) ofthe Act.(6) By interfering with, restraining, and coercingemployees in the exercise of rights guaranteed inSection 7 of the Act, Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1) of the Act.(7)The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,WilsonFurnitureCompany,TraverseCity,Michigan, its officers, agents, successors, andassigns, shall take the following action:1.Cease and desist from:(a)Discouragingmembership in Retail StoreEmployeesUnion,LocalNo. 11, Retail ClerksInternationalAssociation,AFL-CIO, or any otherlabor organization of its employees, by discharging,or in any other manner discriminating against anyemployee in regard to his hire, tenure, or any termor condition of employment.(b)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with the aforesaid Union,as the exclusive representative of its employees inthe unit agreed to in the consent election agreementinCase 7-RC-9282, to wit:Allregularfull-timeandregularpart-timeemployees employed by Respondent at its stores'N L R B v. Gtssel Packing Company.395 U S 575;George A Angle,d/b/a Kansas Refined Helium Company,176 NLRB No 115 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated at123-125South Union Street and 401 E.Eighth Street,TraverseCity,Michigan,includingsalesmen,office clerical employees,warehousemenandmaintenanceemployees,butexcludingtechnicalemployees,confidentialemployees,guards and supervisors(including store managersand assistant store managers)as defined in theAct.(c)Threateningorengaging in reprisals toemployees if they join or assist a labor organization,or select a representative for collective bargaining.(d)Engaging in or creating the impression ofsurveillance of the union activities of its employees.(e)Interrogatingemployeesconcerning theirunionactivitiesinamannerconstitutinginterference, restraint, or coercion in violation ofSection 8(a)(1).(f)Inanyothermanner, interferingwith,restraining, or coercing employees in the exercise ofthe rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OfferWilliam Tafelsky immediate and fullreinstatement to his former or a substantiallyequivalentposition,withoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by reason of the discrimination against him,in the manner set forth in the section of the TrialExaminer's Decision entitled "The Remedy."(b)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall the employees in the above-described unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and, if anunderstandingisreached,embodysuchunderstanding in a signed agreement.(c) Preserve and make available to the Board orits agent, upon request, payroll and other records tofacilitate the computation of backpay.(d)NotifyWilliam Tafelsky if presently serving intheArmed Forces of the United States of his rightto full reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(e)Post at its operations in Traverse City,Michigan, copies of the attached notice marked"Appendix A."° Copies of said notice, on formsprovided by the Regional Director for Region 7,afterbeingdulysignedbyanauthorizedrepresentative of Respondent, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, inconspicuousplaces,includingallplaceswherenotices to employees are customarily displayed.'In the event that this Order is enforced by a judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, orcovered by any other material.(e)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps it has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it allegesviolations of the Act not specifically found herein.APPENDIX ANOTICETO EMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL NOT discharge or refuse to employ anyemployee because he joins or helps Retail StoreEmployeesUnion,LocalNo. 11, Retail ClerksInternationalAssociation,AFL-CIO, or any otherunion.WE WILL NOT refuse to bargain with Retail StoreEmployeesUnion,LocalNo. 11, Retail ClerksInternationalAssociation,AFL-CIO, as the exclusiverepresentative of our employees in the bargaining unitagreed to in the consent election agreement.WE WILL NOT threaten you with, or inflict reprisalsupon you because you join or assist a labor unionWE WILL NOT spy upon or attempt to watch yourunion meetings or any union activities, or try to makeyou feel that we are spying upon or watching yourunion activities.WE WILL NOT ask you about your feelings about oryour activities for a laborunion,or about the feelingsor activities of other employees for a labor union.WE WILL NOT in any other way interfere with yourright to--Organize yourselves, or form, join or help unions-Bargainforyour working conditions through arepresentative freely chosen by a majority of ouremployeesin anappropriate unit.-Act together for mutual aid or protection of yourworking conditions.-Refuse to do any or all of these thingsWE WILL offer to William Tafelsky immediate andfullreinstatementtohisformer job, or to asubstantially equivalent job, without loss of seniority orany other right or privilege and WE WILL make himwhole for any pay or benefits he lost because of thediscrimination against him, with interest.WE WILL notify William Tafelsky if serving in theArmed Forces of his right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WILSON FURNITURECOMPANY(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone. WILSON FURNITURE COMPANY57This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialAny questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,500 Book Building, 1249 Washington Boulevard, Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Trial Examiner: This matter washeard before me at Traverse City, Michigan, on June 24,25, 26, and 27, 1969. The complaint in Case 7-CA-7230(based upon charges filed by the above-named ChargingParty, herein called the Union, onMarch 14, 1969),alleging that the above-named Respondent has engaged inconduct violative of Section 8(a)(1), (3), and (5) of theAct,was consolidated with a notice of hearing onobjections filed by the Union to an election among certainemployees of Respondent in Case 7-RC-9282, and issuedon April 24, 1969.The answer to the complaint admits allegations of thecomplaint sufficient to support the assertion of jurisdictionunder the current standards of the Board, and to supporta finding that the Union is a labor organization within themeaning of the Act, but denies the commission of anyunfair labor practice.At the outset of the hearing, Respondent moved thatthe hearing upon objections in Case 7-RC-9282 be severedfrom the hearing upon the complaint, on the basis of thedecision inN.L.R B v Chelsea Clock Company,411F.2d189(C.A1).Thiswasdeniedsubjecttoreconsideration after study of the briefs herein. This issueis considered hereinafter.Upon the entire record in this matter, from observationof the witnesses, and after due consideration of the briefsfiledby the General Counsel and the Respondent, theTrial Examiner makes the following:FINDINGS AND CONCLUSIONSISUMMARYOF THE FACTSAND ISSUESTheRespondentisengagedinthe retail sale offurniture and related items at two locations in TraverseCity,MichiganHowever, only one of its stores and itsrelated warehouse operation is involved in this proceeding(sometimes referred to herein as "the store"), the otherlocationbeingusuallymanned by only one person,CharlesPhelps,who the parties apparently agree ismanager of that store.About January -8,,1969,William Tafelsky, who wasemployed by Respondentasa salesman,andwhoRespondent asserts was also a supervisory employee, hadoccasion to talk with Thomas Greilich, an agent of theUnion, about organizing employees of the Respondent.Shortly thereafter, Tafelsky, with assistance from Greilich,obtained a number of authorization cards on behalf of theUnion from employees engaged in sales, office, andwarehouse activities at Respondent's operations.On January 17, 1969, in the afternoon, Greilich andanother union representative went to Respondent's storewhere they spoke to Russell Spurr, manager of the store,concerning recognition of the Union as representative ofRespondent's employees for the purpose of collectivebargaining.WhenSpurrreferredthemtotheRespondent's attorney, F. R. Williams, one of the unionrepresentatives then calledWilliams, stated that the Unionhad been designated by a majority of Respondent'semployees on authorization cards, that the Union sought ameeting to prove this, after which it was requested thatthe Respondent recognize the Union and bargain with itfor a collective-bargaining contract.Williams refused theUnion's requests and suggested that the Union file apetitionwith the Board for certification as bargainingrepresentative, which the union agent indicated would behis probable course of action.On this same day, Beatrice Leonard, president and partowner of Respondent (herein referred to as Mrs. Leonard,in contradistinction to her husband, who is also an officerof Respondent) called Tafelsky into a conference in heroffice,duringwhich she was critical of Tafelsky'sperformance of his duties and asserted that he would bedeprived of 'certain privileges and benefits, as discussed inmore detail hereinafter. That same evening, Mrs Leonardcalled the sales and warehouse employees together andbriefly spoke to them about the UnionMrs. Leonardtestified that she "simply said I have dust learned that theunion has been in and some of you are for the union. Ijust want you to know management knows it, so that youwon't be feeling you have to be secretive about it. Let'sdusthave it out in the open." She also stated oncross-examination that she told the employees that shedidn't want tension in the operation and that they should"go out after business "'The following day, January 18 Mrs. Leonard spoke toTafelsky again briefly, apparently concerning his unionactivitiesOn January 20 and January 31, the Union confirmedand repeated in writing its request for recognition asbargaining agent of Respondent's employees and forbargaining, which Respondent, by letter dated January 21,againrejected.On or about February 4, according to Respondent'sbrief, the Union filed a petition for certification in Case7-RC-9282, and on February 13, the Regional Directorapproved an agreement for consent election which hadbeen executed by the parties about February 6, providingfor an election to be held on March 6.On February 24, Tafelsky was discharged undercircumstances considered in detail hereinafter.The results of the election held on March 6, were ninevotes against the Union, with seven votes for the Union,and (according to the amended tally of ballots) twochallenged ballots, which were not sufficient to affect theresults.As previously noted, the Union duly filedobjections to conduct affecting the results of election uponwhich the Regional Director has directed that a hearing beheld before the Trial Examiner.'Mrs Leonardgave the only testimonyconcerningthis event,and thatwas curiously contradictoryThus shefirst asserted thatSpurr did not tellher that the Union had "broughtcards in forquite a while afterthey did,"indicating that it was some time after the cardswerebrought in before shespoke tothe employees, while later she statedthat Spurrtold her of theunionvisit of January 17, latethat same evening or the following morning,whereupon she spoketo theemployeesat 5 30 thatevening, she also statedthat upon learningof the Union's visitshe immediately called her attorneywho told hernot to talk about the Union,which advice she followed,further,Mrs Leonardasserted that she spoke to the employees on thisoccasion due to "this undercurrent" whichshe felt,and in order to end "allthiswhisperingand so on around,"while thereafter she testified that shedidn'trememberany whisperingsand wasn'tparticularly aware of anytensions at the time, finally, though she originally denied thatshe spoke oftensionsto the employees,she later several times insisted that she hadspoken tothem of tensions. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the period beginning about January17, 1969,and continuing through the date of the election,GeneralCounselcontendsthatRespondent interferedwith,restrained,and coerced its employees in the exercise oftheir rights under theAct by variousconduct, includingthreats and acts of reprisal and discharge because of theirUnion activities,coercive interrogation,promisesofbenefit,surveillance and the impression of surveillance ofUnion activities,and threats that a managerial employeewould quit if the Union were successful,and therebyviolated Section 8(a)(1) ofthe Act,and interfered with theelection.Because of the conduct of Respondent,GeneralCounsel alleges that the results of the election should beset aside and the Respondent be ordered to recognize theUnion as the representative of the employees in anappropriate unit and to bargain with the Union for theterms of employment of the employees.General Counselfinally claims that the dischargeof Tafelskywas basedupon his union activities and was thus violativeof the Act,forwhich a remedy of reinstatement with backpay isrequested.Respondent denies that it engaged in any unfair laborpractices It is assertedthat Tafelsky's discharge was forgood cause, and that in any event he is not entitled toprotection under the Act because,it is claimed,he was asupervisory employee. It is further argued that because asubstantial number of the union authorization cards weresecured byTafelsky, anasserted supervisory employee, theUnion has not been properly designated by an uncoercedmajority of the employees in an appropriate unit TheGeneral Counsel arguesthat Tafelskywas not shown tohave been a supervisor within the meaning ofthe Act.Both Respondent and the General Counsel assert thatthe determinationof Tafelsky'sstatus is crucial to thedecision of this matter.General Counsel's brief is devotedentirely to that issue as is nearly 50 pages of Respondent'sverydetailed 81-page brief.11THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged Interference With Employee Rights1.The evidenceInterrogation:(1)On January 15, 1969,during acoffeebreakoutsidethestore,Tafelsky secured thesignature of Hammer,the store personnel manager, on anauthorization card for the Union.Aftersigning,HammerquestionedTafelskyastowhetherspecificotheremployees had signed cards Tafelsky refused to giveHammer this information,and Hammer became upset atthis.Hammer also made two telephone calls to Tafelskyin the following week in which he sought to ascertain fromTafelskywho had signed union cards According toTafelsky the two were friends and he visited with Hammerathishome during this period.These instances ofinterrogationwere not alleged in the complaint as aviolation,althoughotheractivitybyHammer wasHammer did not testify.(2) Employee Marie Luehr testified that about the time"that word was getting around that the store was trying toorganize,"Ardella Hoyt,officemanager and treasurer ofRespondent, came to her and"askedme if I knewanything about the National Retail Clerks Association,that she would like an answer yes or no, and made it veryemphatically,and I told her that I couldn'tgive her ananswer yes or no." Hoyt then turned and left. Thistestimony was not denied by Hoyt.(3)EmployeeAdeleFrook testified that she had threetelephone calls fromMr.Leonard,an officer of theRespondent,at home in the evening.All she recalled ofthe firstwas that Leonard called to advise her thatRespondenthad let Tafelskygo.During the second call,Leonard asked if the Union had offered her anything, andexpressed surprise when she stated that the Union hadnot. (Frook testified that the Union never discussed wagesin her presence)Mr. Leonard told Frook that the Union.had offered another employee a $10 increase.Frook alsorecalled,in somewhat uncertain terms, that Leonard askedher attitude toward the Union,apparently in relation tothe election then pending.Thereisindication that thisstatement was not contained in written statements madeabout the timeby Frook.She further recalled that in thesecond conversation,Leonard stated that Frook should beaware that Respondent was not running"a peanut stand."Leonard did not testify.Respondent argues that Frook'stestimony was inherently incredible,inparticular,herassertedlybelated recollection that Leonard asked herattitude toward the Union From my observation ofFrook,and study of her testimony,Icannot say that hertestimony should be discarded as incredible on its face. Itispossible that the Union did not discuss wages in herpresence so far as she can recall,and that an item in herconversationwithLeonard,which she had previouslyforgottenor thought irrelevant,was jogged into hermemory by cross-examination.Frook's testimony was notparticularly impressive,but in the absence of any denial, Iam not prepared to hold it does not warrant credit.Threats and Acts ofReprisal-It is alleged that MrsLeonard,ArdellaHoyt, and John Hammer engaged inthreats and acts of reprisal against employees because ofUnion activitiesThese will be considered approximatelyin chronological order(1)Tafelskytestified that on January17, theday thattheUnion representatives visited the store seekingrecognition,Mrs. Leonard called him to her office about4:30 in the afternoon.He states that when he arrived,Mrs. Leonard asked him what he wanted;when he repliedthat he didn'tknow what she meant,Mrs Leonard said"Well, I'm sure you do, aren'tyou happyhere?", thatMrs. Leonard continued,saying thatTafelsky was lazy,lax in his duties, rebellious, belligerent,a drunkard and atroublemaker;Tafelskyreminded Mrs. Leonard that sinceJuly 23, 1967, hehad had nothing to drink,whatsoever,and askedwhy shewouldn'tleave the past alone; thatMrs. Leonard replied,"The hell I will";and at this point,Mrs. Leonard againasked Tafelskywhat he wanted, andifhe wasn'thappyat the store;Tafelsky replied "No,"that"[anything)any person in this organization. . .triesto do for the benefit of the company you destroy,and whyyoucontinuetoharasspeopleisbeyondmycomprehension".Tafelskytestified further that Mrs. Leonard was talkingina very high tone of voice, gritting her teeth, snappingher fingers and waving her handswildlyin the air; thatshe said,"I'll take care of you before this is done. Seeingas you have refused the [lobs] of assistant manager andpersonnelmanager, you will now start punching atimecard again, and I'm going to lower your salary backto fifty-fivedollars a week.you don'tget ahead inthis organization...I've increased your salary in thepast. I've given you a five hundred dollar bonus. I've paiddoctorbillsforyournerves";thatMrsLeonardconcluded that "if conditions were to improve,she hopedthat her faithin [Tafelsky]would be restored." WILSON FURNITURE COMPANY59In subsequent testimony, Tafelsky stated thatMrsLeonard told him on this occasion that she was going tolower his salary because "I was in favor of Unions."The following day, according to Tafelsky,Mrs.Leonard called him into her office again, and said to himthat, "well, big shot, seeing as you know it all, best thinkthings over, stop threatening employees, stop talking toemployees or else." At this point, Tafelsky stated, theconversationwas interrupted, and apparently was notresumedTafelsky asserted that he did not know whatMrs. Leonard meant in stating that he had been makingthreats.Mrs.Leonard,who had been in the hospital inMinneapolis in the fall of 1968, testified that she returnedto the store briefly in December, and then, 2 days afterher return in January, Spurr and Hoyt both told her thatthey had had considerable trouble in keeping contact withTafelsky when he was out of the store, that he wasn'tkeeping appointments with customers to show carpetsamples, and was spending time over at "the coin shop,"and that they asked her to talk to Tafelsky.There seems to be no question but that Tafelsky spent aconsiderable part of his time, probably the majority of histime, selling for Respondent out of the store, particularlyon carpet sales. Respondent did not stock carpet and it isindicatedthatTafelsky took carpet samples to thecustomers.Mrs. Leonard testified that Tafelsky could "goout of the store any time he wanted to, to get any orderthere is to get," and that he did not have to consult withher or with Spurr, but could use his discretion as to howmuch time he would spend in the store or out of the store.Tafelsky did not punch a timecard, as did the othersalesmen.Mrs. Leonard stated that, "He was in the storeand out of the store as he saw fit . . . he didn't punchany card . . . he was very nice. He let the office knowwhere he was going and where he could be reached, butno one kept any account of his time."Mrs. Leonard states that she called Tafelsky into theoffice the same day that Spurr and Hoyt spoke to herabout Tafelsky's absences,' and asked him "what thetrouble was," and that he responded by telling her, duringthe course of 15 minutes, "a great many things that waswrong with me personally, was wrong with the store,""how no one had ever been able to get any place there,and he didn't know why he was ever working there, andhe wished he'd never worked there . . just as fast as hecould talk, all kinds of unkind things." She asserts thatshe sat for 15 minutes without saying anything, and thentold Tafelsky that from that point on she wanted him topunch a timeclock because no one could find hiswhereabouts, and that if he continued "acting the way youare, I am going to put you back to $55 a week." (At thattimeTafelskywas receiving $80 a week plus hiscommissions.)Mrs.Leonard specifically denied that she told anyemployee on or about January 17, 1969, that he wouldhave to punch a timecard because he favored the Union,or that on January 17 or 18, 1969, the employee would bedischarged if he continued his efforts on behalf of a union.In response to a specific question,Mrs. Leonard alsostated that she did not tell Tafelsky that there had been'Respondent's brief asserts that this occurred in "early January," ratherthan on January17, as TafelskytestifiedHowever, though the time "earlyin January"was suggested to her, Mrs. Leonard does not seem to haveclearly adopted it, or to have established any other specific date for theevent Singularly, neither Hoyt nor Spurr testified to making such a reporttoMrs Leonard,though Spurrtestified,as set forth hereinafter,that hehad been having suchdifficulty with Tafelskyany change in his duties, authority, or responsibilitiesBecause of doubts as to the reliability of the testimonyof both Mrs. Leonard and Tafelsky in a number of areas,Ihavecarefullyconsideredtheseaccountsof theconference.As to the date of the conference, Tafelsky isspecific as to the date and his means of identifying it,whileMrs. Leonard's testimony is most vague on thepoint,Tafelsky is therefore credited For the remainder,asidefromTafelsky'sassertionthatMrs.Leonardmentioned his involvement with the Union, the twoversions are principally different in point of emphasis,both agree that Mrs. Leonard wanted to know what waswrong with Tafelsky, that Tafelsky gave some sort ofangry reply, and that Mrs. Leonard told Tafelsky that hewould have to start punching a timecard, and threatenedto (or said she would) reduce his salary.With respect to the assertion thatMrsLeonardmentionedTafelsky'sunionactivities,IalsocreditTafelsky.On the record as a whole, I am satisfied thatMrs. Leonard, on January 17, knew of the visit of theUnion representatives that day, and was aware ofTafelsky's activities as well. He had made no secret ofthem, and PersonnelManager Hammer, an admittedsupervisor, was clearly aware of what Tafelsky was doing.Mrs Leonard was plainly hostile to the Union, and I donot believe that she would have refrained from mentioningit.Ido not consider it necessary to resolve any remainingconflicts as to what was said on this occasion, other thanto say that it is inconceivable to me that Mrs Leonard'sparticipation in the conference was as restrained andmoderate as she stated.(2)After this conference Tafelsky began punching atimecard until his discharge on February 24, 1969. Hissalary was not reduced.(3)DarlynePowell testified thatOfficeManagerArdellaHoyt spoke to her about the Union, aboutJanuary 22. Powell's testimony (based upon an analysis ofboth her direct and cross-examination) was that she andanother employee, Beki Judd, were in the office, whenHoyt said that she did not want Respondent to have aunion because she had heard that unions weren't anygood; "that Bill Tafelsky had started the Union, and IaskedMrs. Hoyt why they didn't fireBill,andshe saidthat they couldn't at that time, but there wasn't anyreasonwhy she couldn't afterward." At another place,Powell indicated that the "afterward" referred to after thevoting, and that Hoyt said that Tafelsky wouldn't be theonly one that would be fired after the election. Accordingto Powell, Hoyt also said "if we had a union, that wewould have to take coffee breaks at a certain time, andwhen we went to the bank we'd have to go [and come]straight back, we couldn't stop anywhere along the way,that there would be certain rules and all employees wouldbe treated equal, and that we couldn't drink coffee at ourdesks"After Hoyt left the office on this occasion, Judd toldPowell that she did not want to vote for the Unionbecause she didn't want to get fired.Powell conceded that she initiated one conversationwithHoyt about the Union and it may have been thisconversation.According to Hoyt, Powell initiated the conversationwith her by stating that the Union would be a good ideabecause everyone would be treated equally, and that Hoytreplied that would mean that the employee who went tothe bank to make the deposit every day would have to goand come directly back, and not stop off to shop for 5 or10 minutes (which Hoyt asserted at the hearing was the 60DECISIONSOF NATIONALLABOR RELATIONS BOARDcustom).3Hoyt further testified that itwasher"understanding that under the union, you had a coffeebreak at a specific time, and it was for a specific amountof time," but did not clearly state what she recalled sayingto Powell concerning this. In answer to specific questions,Hoyt denied that she ever told Powell at any time that"employees who voted for the Union would be fired," orany statements similar to that."Powellwas a nervous, apprehensive witness, thoughmanifestly trying to give truthful testimony. On the otherhand, Hoyt's testimony with respect to this conversationwas abbreviated, somewhat indirect and did not leave animpression of solid reliability.However, with respect toemployee side trips to the store and coffeebreaks the twoaccounts are essentially alike and Powell's testimonyagreesthatHoyt made reference to all employees beingtreated equally in this respect. It is therefore found, on thebasisof the entire record, that Powell initiated this part ofthe conversation, as Hoyt stated, by referring to the factthat under the Union all would be treated equally, andthat it was in this context, as Powell's account itselfindicates,thatHoytassertedthattheemployees'coffeebreaks and side trips would be restricted.Powell's testimony that Hoyt referred to Tafelsky inrelation to starting the Union and that Hoyt said thatalthough he could not be discharged now, Respondentcould discharge him later, was convincingly given, andwas not substantially shaken on cross-examination.Further, her comment with respect to Judd's reaction toHoyt's statements, which was not controverted, had theringof truth, and tends to support the assertion thatHoyt's statements to the women carried the threat ofdischarge.Hoyt'sdenialswere not so impressive, andnotably avoided reference to Tafelsky by name, as mighthavebeenexpected.'Inthecircumstances,Hoyt'stestimony is not considered to overweigh that of Powell,which is creditedin thisrespect.(4)Somewhat after the above events, Hoyt hadconversations withMarie Luehr, in late January or earlyFebruary with respect to the Union. According to Luehr,Hoyt first told her that if the Union came in, Hoyt wouldquit and that she had told Mrs. Leonard of this, but laterHoyt stated to Luehr that she had changed her mindabout quitting because the office "was not going tounionizeand there would be some changes made, that shewas going to bring in her niece, Sandra, and train her inall phases of office work."Hoyt denied that she told any employee during thisperiod that if the Union came into the store she wouldquit.She also denied that she said anything like that to"Mrs. Powell," but testified that "I made the statementthat I had worked all these years without a union, that Ididn't think I needed one now, that I did not want to payunion dues." Hoyt denied telling Mrs. Leonard that sheintended to quit, which was confirmed by Mrs. Leonard.At a meeting of the employees addressed by Mrs.Leonard on or about February 17, among other matters,Mrs. Leonard stated that she knew there were peopleagainst the Union because she "had one person come inand giveher resignationif the union came in." Mrs.Leonard testified that she was referring to Bertelle Ritter,'After testifyingto the above,Hoyt wasasked herreason for makingthis statementtoPowell,and replied, "Because she told meeveryonewould be treated equal and if one personcould do that,thatwould notmean everyone was treated equal."'SinceRespondent contendsthatTafelskywas not thenan employeewithin the meaningof the Act, the denial may well have been meant togive the appearance of includingTafelsky withoutdoing so in substance.who assertedly had so stated to Mrs. Leonard a weekbefore themeeting.Mrs. Leonard did not name theperson she was referring to in her comments to theemployeesHowever, as noted, there was a substantialbasis for the employees believing that the reference was toHoyt. Tafelsky clearly so understood the reference, andHoyt admitted to Mrs. Leonard after the talk that shewas aware that Tafelsky thought the reference was toHoyt. Under the circumstances,it isfound that Hoyt hadgiven the employees the impression that she would quit ifthe Union came in, and she was aware of this.(5)Tafelsky testified that about January 23, he metHammer in the store, on which occasion Hammer"yelled" at him, asking if Tafelsky knew "what the hellyou're doing with the employees around here," and whenTafelsky replied that he did not know what Hammermeant, the latter replied, "for your information, if theunion does not get in here, there will be hell to pay, and ifitdoes there will be twice as much hell, because she, Mrs.Leonard is going to wipe out a whole mess of you, and weknow Adele Frook is all in favor of the Union " VerinaDrinan apparently overhead part of this conversation. Shestated thaton anoccasion when she passed Hammer andTafelsky in the store, she heard Hammer state in a raisedvoice, "If you think things are bad in this store now, youought to wait until thisuniongets in." Drinan did nothear any other part of the conversation.(6)Evon Cram stated thaton anoccasion,Hammerinvitedher to have coffee with him, and during theirconversation stated that "if thisuniongets in here . . .you'll feel kind of silly out there picketing, those boys canget kind of rough," that he had belonged and shouldknow. Cram testified that he further stated that "it'spossible that if the union doesget in,itwill necessitateletting someonego because of the added expense to thecompany."Hammer did not testifySurveillance or the Impression of Surveillance- (1)GeneralCounsel apparently contends that Hammer'scomments to Tafelsky on January 23, noted above,conveyed the impression thatRespondenthad theemployees'unionactivities under surveillance.(2)On Wednesday, March 5, 1969, the evening prior tothe election, the Union had a scheduled meeting at theHoliday Inn in Traverse City. Mr. and Mrs. Leonardwere at the Holiday Inn that evening, and were seen byemployees,Mr. Leonardsitting inthe lobby before andafter the meeting, and Mrs. Leonard in a passagewayclose by the dining area, which the employees passed to goto the meeting room. Both Mr. and Mrs. Leonard tookspecific occasion to direct some of the employees whocame into the Holiday Inn at the time to the place wherethe meeting room was located, Mr. Leonard calling loudlyacrossthe lobby to one of the employees, giving directionsto themeeting room.The record shows that Mr. and Mrs. Leonard, bothprior to and after the eveningin question,frequently haddinner at the Holiday Inn on Wednesday evenings, oftenwith guests.Mrs. Leonard testified that she was awarebeforeMarch 5, the Union was going to holda meetingthere that evcning and had been uncertain about going,but had decided to go anyway since the Leonards hadinvited guests to accompany them. However, when theirguests at the last moment were unable to go, Mr. andMrs. Leonard went with two other persons, one of theman employee of the store. She recalled directing one of theemployees who, she indicates, seemed confused, to themeetingroom.Mrs. Leonard stated that she and her WILSON FURNITURE COMPANYguestsremained at the table talking after their meal, andthatMr Leonard wandered off to the lobby, accountinghispresence there,where he was seen by departingemployees when the union meeting broke up. The unionmeeting began between 7:30 and 8 p.m. and endedbetween 10:30 and 10:45 p.m.(3)The parties stipulated that "On March 6th, 1969,the day of the representation election in Case 7-RC-9282,after the election and after the counting of the ballots, atapproximately 3:15 p.m.,Mrs. Beatrice Leonard at theUnion Street Store made the following statement, whichwas within the hearing of several employees. . . Seven tonine,and I know who the seven are She then namedemployeesMarie Luehr, Adele Frook, Verina Drinan,Evon Cram, two warehouse employees and others whosenamesare not known, at this time."Mrs. Leonard admitted the remarks,statingthat shemade them to no one in particular. In essence, she statedthat she had made the computation which she expressedfrom things that had been said to her and things she hadobserved.According toMrs.Leonard, employees hadcome to her and said they were "company"; that since shehad been a close personal friend of Adele Frook, andFrook did not come to her and say she was "company,"Mrs. Leonard knew she was not; that Marie Luehr hadpreviously been frequently upset with Mrs. Leonard, butduring this period was "so terribly sweet that it didn'ttake me long to know [her attitude];" that at a meeting inthe community hall (presumably devoted to the Union),Mrs. Leonard "watched Evon Cram's face [and] I knew[her attitude];" and lastly that she knew who the Unionobserver was and "who his pal was", accounting for theirvotes.Mrs. Leonard stated that if the vote had come outany differently, she would have known that she had beenmisinformed and could not have figured out the vote.Apparently after making this statement,Mrs. Leonardturned to Cram and Frook and asked how Respondent (orMrs. Leonard) had "failed" them.2.Analysis and conclusionsInterrogation:There is adequate evidence of coerciveinterrogation of employees by Respondent in violation oftheAct.The circumstances and character of theinterrogation of Luehr and Frook, in the context of thiscase, shows a deliberate intrusion into the employees'right not to be put in a position in which they mustacknowledge tomanagement their involvement (ornoninvolvement) with the Union, particularly during theperiod when, Respondent was demanding an election toascertaintheemployees'desiresastounionrepresentation.Respondent offered no reason for theinterrogation and none appears. Though the evidence ofinterrogation is not widespread, the questioning of Luehrwas sharp, made by a supervisor who patently consideredthe Union seriously to her personal disadvantage, and ledLuehr into an evasive answer. (The extent to which suchevasiveanswerwas susceptible to interpretation byRespondent adverse to the employee is shown by Mrs.Leonard's testimony concerning her remarks after theelection.)The interrogation of Frook, made over thetelephone at her home, was also propounded in a contextofmanagement displeasure with the Union and anindication of accusation of Frook and also evoked anevasive comment from her. It is also noted that duringthisperiod,Respondentwas additionally seeking toascertain the union involvement of the employees bymethods of surveillancemade clearly evident to theemployees,aswell asby other subtle observation and61evaluation of employee conduct in relation to the UnionThough the interrogation of Tafelsky by Hammer is notfound to have been in violation of the Act because ofcircumstances surrounding those acts and because theywere not alleged in the complaint, they conformed to thepattern of Respondent's other activities as found herein.Hoyt also indicated to Luehr that she had insideinformation the store "was not going to unionize"Threats and Acts of Reprisal-Itisfound that thefollowing activities constituted violations of the Act- (1)Hoyt's threat to Powell and Judd that employees favoringthe Union would be discharged; (2) Hammer's threat thatconditions in the store would become worse, throughRespondent's acts of reprisal, if the Union came in, madetoTafelskyandoverheardbyDrinan;(3)Hoyt'sstatement to Powell that if the Union came in this wouldmean the end of certain privileges enjoyed by the officeworkers, such as stopping off at a store when returningfrom making deposits at the bank, and having coffee attheir desksas wastheir custom. It is clear that these wereprivilegesenjoyedby the office employees who haddifferent working conditions from those of the salespeopleon the floor, who would be unlikely to be sent to the bankwith deposits and whose normal functions in dealing withthepublicmightmilitateagainstpromiscuous coffeedrinking. In the circumstances of this case, it isfound thatHoyt made this statementin aneffort to make the officeworkers believe that they would lose privileges normallyaccorded to them as office employees if they voted for theUnion, as a part of Hoyt's campaign to defeat the Union,and not because she believed from information fromothers that the Union would insist that these privileges betaken away from the office people or that such privilegesbe given to the salespeople.5SinceMrs Leonard's conversations with Tafelsky, onJanuary 17 and 18, and, in part, Hammer's conversationwith Tafelsky (mentioned in the preceding section) mayhave different legal consequences depending upon theresolution of the contention that he was a supervisor, nofindings are made on these matters at this point.Itisfurtherfound that the following activities,discussed in the preceding section, did not violate the Act,and it will be recommended that the allegations of thecomplaint with respect to these matters be dismissed:(1)Those activitiesofHoyt and Mrs. Leonardindicating (or appearing to indicate) that Hoyt would quither employment with Respondent if the Unioncame in, inthe absence of any evidence that the employees had reasonto believe that such action would be to their detriment.Cf.Tyson & Van, Inc,176 NLRB No. 19.(2) Those statements by Hammer to Cram (who knewthatHammer had previous experience with the RetailClerks Union) that she would feel silly picketing, that the"boys" could get rough, and that it "was possible" thatsomeone would be let go as a result of extra expense totheRespondent, if the Union came in.Surveillance and the Impression of Surveillance:Onrecord in this matter it is difficult to come to anyconclusion other than that the Leonards went to theHoliday Inn on the evening of March 5, to observe theemployees attending the union meeting, and went out of'Consideration has been given to the fact that Powelltestifiedthat shewas not personally affectedby theseremarks ofHoyt,forwhom shecontinued to work at the time the testimony was given However, it is thereasonable tendency of the activity to interfere with the employees'rights,rather than whether it actually coerces any particular employee,that iscontrolling,and, as has been found, the remarks with which we are hereconcerned wouldclearlyhave such a tendency 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheirway to make sure that the employees realized thatthey were being observed The Leonards were aware thatthemeetingwas to be held that evening and weresufficiently concerned about their presence there in thecircumstances that they considered the advisability ofgoing. It was first stated that they decided to go anywaybecause they had invited guests to accompany them.However, when their invited guests advised that they couldnot go, the Leonards went to the Holiday Inn that eveningnevertheless, securing two other companions. No reason isgiven for this persistence. It is not shown that reservationshad been made that could not be broken, or that therewere other reasons that would impel their presence at thatplace at that time Indeed, though the evidence is thatthey frequently went to dinner at the Inn on Wednesdaynights, itwas not shown that this was an invariablepractice, from which their absence on this night wouldhave been an unusual departureInmany areas of the law where there is a conflict ofrightsan adjustment must be made. Obviously, theLeonards had as much right to eat at the Holiday Inn asthe Union had to meet there. However,sincethe Leonardsinsisted upon going and remaining there just at the timesthat they knew would inevitably bring them into contactwith employees going to and leaving the meeting, theymust be held to have intended the consequences whichcould reasonably be anticipated would flow from theiractions. that the employees would note their presence andwould be inhibited thereby in the free exercise of theirrights under the Act. The Leonards further took overtactiondesigned to accentuate this result. In thesecircumstances, it is found that Respondent engaged in actsof surveillance, and gave its employees the impression ofsurveillance in violation of the Act.Inviewof the above finding, it is consideredunnecessary to discuss other evidence to the effect thatMrs.Leonard engaged in similar activity after theelection, or that Hammer likewise gave an impression ofsurveillance during one of his conversations with Tafelsky.B. The Alleged Discrimination1.The discharge of TafelskyOn Monday, February 24, 1969, Spurr met withTafelsky in the store, after store hours (about 5.45 p.m.- the store was apparently locked since it was necessaryfor Spurr to let Tafelsky in, and let a policeman out atthesame time), for the purpose of terminating hisemployment. So far as appears only Hammer was presentin addition to Spurr and TafelskyAccording to Tafelsky (in pertinent part), "Mr. Spurrstated that I don't like to do this, but I expect you knowwhat's coming. He said, your duties as assistant manager,as of late have been lax. Your sales were low in January.You were continuously leaving the store and not tellinganybody where you're going, . . . you have been takingpeople over to Ben's Restaurant and threatening them thatif they didn't vote for the Union they'd be fired, and thatis in direct conflict with your status, and we have enoughevidence to back that up." Tafelsky stated that Spurr alsosaid that Tafelsky "did not oversee the warehouse in thecapacity that he should have," and asked for Tafelsky'skeystothestore.WhenTafelskyaskedaboutcompensation due him, Spurr said that Tafelsky shouldpick up his pay at the office of Williams, Respondent'sattorney.While this conference was going on, one or more policecars were parked in the back of Respondent's store, anunusual occurrence not accounted for in this record.However, from the fact that the police were present in thestore just prior to the meeting, and Respondent alsothereafter arranged to have the police present to preventTafelsky from coming in the store to vote in the election10 days later, it is inferred that the police were present onthis occasion at Respondent's request, in connection withTafelsky's discharge.Spurr did not testify as to the occurrences on thisoccasion or what was said, but was asked merely tocomment upon the statements testified to by Tafelsky.Spurr asserted that the failure to oversee the warehousementioned by Tafelsky had to do with Tafelsky's failureto open the warehouse on Saturdays on time. Other thanthatSpurr referred to only one asserted deficiency ofTafelsky's: that when Tafelsky was supposedly out of thestoreon calls, it was hard to trace him down whennecessary, for no one, assertedly, knew where he was.According to Spurr this became "more prevalent" afterTafelsky began working a second job in the evening,which Spurr placed as in September 1968.6 Tafelsky,however, gave up the second job the first part of January,as Spurr testified.Spurr did not refer to or explain the accusation thatTafelsky had allegedly threatened employees, nor did Mrs.Leonard testify with respect to her similar accusationmade to Tafelsky on January 18. No evidence thatTafelsky had done so was adduced. Tafelsky denied thathe had engaged in such conduct. In the circumstances, itis found that Tafelsky had not threatened employees as hewas accusedThough Spurr, himself, did not testify to any complaintabout Tafelsky's sales, Tafelsky testified that his sales inJanuarywere low.He explained that January was"normally a poor month for the year," that because of thetime taken in arranging the Christmas window and thefact that he had taken his vacation in December he had noback orders for "on-arrivals" in January,' and he hadspent 10 days in January in inventorying stock Tafelskydenied that at any time prior to February 24, Respondenthad made any comment or complaint to him about lowsales.Tafelsky denied that he ever held the position ofassistantmanager, or that he had been told that he heldthat position, or, in fact, that he had ever been offeredthat position.With respect to his time away from the store, Tafelskytestified that the majority of his sales were made out ofthestore,particularly those involving carpeting.Heasserted that as of January 1, he began turning in a cardto the office showing where he was going and thetelephone number where he could be reached. Tafelskystated that Spurr also put up a blackboard near the doorfor such notations, which he admitted he "occasionally"missed, but claimed to have had his name on the board90% of the time he was out. He further testified that hehad turned in an index card and put his name on theboard showing his whereabouts on the day he wasdischarged.'`The recordshows, however, thatTafelsky apparentlytook on thesecondjob in July when Mrs Leonard was in the hospital,at which timehe informed her of this'it appears that since Respondent did not stock carpet, customers wouldorder from samples, the sale being made, it seems, on arrivalof the goodsat the storeThe term "on arrival,"itwas stated,applied to all suchspecial orders'Tafelsky also referredto some restriction on his making appointmentswith customers out of the store onSaturdays,which was instituted in WILSON FURNITURE COMPANY632.Tafelsky's alleged supervisory activitiesTafelskywas hired in May 1963, as a truckdriverworking out of the warehouse, by Guy Fowler, who atthat time was in charge of the warehouse as well assecond in command to Vern Gray, then Respondent'sstoremanager. Tafelsky became a salesman in the storeapproximately a year later, where he continued to beemployedwhenFowler,inJanuary1967,leftRespondent's employ, and when Gray, in February 1967,left on an extended vacation, which preceded Gray's deathinJulyof that year.Itisaprimary contention ofRespondent that during this period from January untilJuly,when Tafelsky himself was admitted to a lengthystay in a hospital, Tafelsky was invested with the dutiesand authority formerly exercised by Fowler, and thusbecame a supervisor.It is clear from the record as a whole, and no claim ismade to the contrary, that Tafelsky was never given a titleand the employees were never told that he had supervisoryauthority.The testimony of Ivan Sanborn, who is incharge of the warehouse, shows that after Fowler left,supervisory authority over the warehouse operations thendevolved upon Sanborn, which he has since continuouslyexercised.' It is also evident from the record that Tafelskydid not hire and was not consulted in the employment ofsales and warehouse employees during the period in whichhe was alleged to have been a supervisor, indicative of thefact that he did not possess this authority clearly held byFowler. (Evidence of his activities in respect to the tenureof a carpenter and a carpet layer, asserted in support ofsuch authority will be considered hereinafter.) Certainduties formerly performed by Fowler, some of them quitesignificant which did devolve upon Tafelsky, in whole orin part, after Fowler left, will be considered hereinafter, aswell as evidence that was adduced to support the claimthatTafelskyexercisedsupervisoryauthorityoverwarehousemen on Saturdays when Sanborn was not there,and on frequent occasions when warehouse employeesassistedinrearranging furniturewhileTafelskywasfurnishing display windows or arranging furniture displayson certain floors.Respondent asserts that its sales personnel are of a highcaliber and thus need little direction in their work. Therecord, in fact, does not indicate that Tafelsky actuallysupervised the sales activities of the other employees,although it appears that they did come to him withquestions and for advice and assistance. It is claimed thaton these occasions Tafelsky advised the others on thebasis of authority rather than as the most experiencedsalesman,and that he exercised significant functions withrespect to their working conditions, as will be moreextensivelydetailedhereinunder.However,sinceTafelsky's own sales activities appear to have kept himout of the store for extensive periods, as a practicalmatter, his opportunity for immediate supervision over thesales help would have been limited.February 1969, andwhich he attributed to his UnionactivitiesThis wasnot allegedby General Counselor otherwiseproved. Spurr,when asked oncross-examinationhow Tafelsky's secondjob conflictedwith store hours,referred to an unspecified occasion when he suspectedTafelskywas at thesecond job on a Saturday whenTafelskyhad claimed to be sick SinceTafelskyceased the second job about the firstof January,this occasionmust have been before that time'Though Sanborn voted in the election without challenge, Respondent initsbrief agrees that upon the record in this case,he is a supervisor asdefinedin the ActOn the record as a whole, including the mattershereinafter discussed in more detail, I am convinced thatthesalespersonneldidnotconsider thatTafelskypossessed the authority previously exercised by Fowler.Thus Evon Cram (who worked under Fowler and agreedthathewas "second in command"), when asked tocompare Fowler's relationship to the employees with thatof Tafelsky, referred to Fowler as an older man who "hada very different way with him" and "was quite demandingin [these] respects." Cram stated that she had expectedthat Tafelsky would be made "managerial personnel," butthat though he performed some of the duties Fowler hadperformed, she "didn't feel he had charge of anything. Idust felt that he was being kind of the goat, because hewas the only one available down on the floor to do allthese things and to ask all these questions and no oneseemed to want to assume any responsibility " She did notlook upon Tafelsky as "second in command" and "didn'tfeel he got that position.""Cram said that at that time after Fowler left in early1967, she and other salespeople were accustomed to goingtoArdellaHoyt,Respondent's treasurer and officemanager, with their problems. Tafelsky stated that duringthis period,Mrs. Leonard and Hoyt were directing thework of the salespeople, that he was not.Mrs. Leonard testified that about the time Fowler leftin January 1967, she had a talk with Tafelsky at her homeduring which she states she asked Tafelsky to take overFowler's duties, which she described as being in charge ofselling,ordering,andpricingcarpets,actingasmerchandiser,attending furniture shows, buying casegoods and tables and assisting Mrs Leonard in buyingupholstered pieces, and being in charge of the warehouse.(She also at another place referred to Fowler as an"adviser" to the warehouse.) She asserts that Tafelskysaid he would like to do this. According to Mrs. Leonard,she told Tafelsky that he would receive the same weeklysalary and commission rate that Fowler had Though Mrs.Leonard recalled that this was done earlier, it appears thatTafelsky did not receive this increase (to $55 a week pluscommissions) until June 1967, 5 months later.InMrs. Leonard's words, during this period, Tafelsky"just assumed the duties of Mr. Fowler until Mr Graycame back [from his vacation] and had a heart attack .. .and we realized that there were just the two of us to runthe store . .We did everything together, just as muchas it's humanly possible, and Mr. Tafelsky had full chargeover, as far as I was concerned in my knowledge, thewhole operation."However, in July, 6 months after Fowler's departure,Tafelsky was committed to a hospital for a lengthy stay,himselfAbout this same time Store Manager Gray diedRespondent secured the services of Fowler again until thelast week in November, and hired an experienced furniturestoremanager, Russell Spurr, on September 13, 1967.Mrs. Leonard testified that at the urging of Tafelsky's"From observationof Tafelskyas a witness,he appeared rather youngand energetic, undoubtedly an excellent salesman, asMrs Leonardstated,but not as mature asthe recordindicatesFowlerto be Indeed,certaintestimony adduced toshow Tafelsky's supervisoryauthority rather seemsto indicate that the sales people did not consider thathe had effectiveauthority over themThus StoreManager Spurr stated thatTafelsky inmid-1968, askedfor the titleof sales manager because employees wouldnot listen to him Spurr states that he refused the titleAlso,Ritter,another salesperson who had been in the store longer thanany of theothers, stated that she was unwillingto accept Tafelsky'sstatement that itwas alrightfor her togo to lunch on one occasion until toldto do so byMr. Leonard,who was infrequently in the store 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoctor,and against her own inclinations, she rehiredTafelskywhen he was released from the hospital, inNovember 1967, though at a reduced salary. According toSpurr, after Fowler left, he told Tafelsky that "I expectedhim to help me in the operation of [the] store, with thepersonnel, and in other words, I expected him to be myright arm, carry on work down on the floor with thepersonnel thatIwasn'table to supervise, didn't have timefor, and I simply depended upon him to run the show, youmight say, on the floor, as far as store displays wasconcerned and window displays, even supervising thewarehouse."In February 1968, Tafelsky's compensation was raisedto that he had been receiving before he went into thehospital,because, according toMrs. Leonard, he hadproven himself, was back at his old duties, and his saleswere very good. In July, while Mrs. Leonard was in thehospital,Tafelsky asked for a substantial wage increase,and Spurr increased his weekly salary to $80 plus hisregular commission."Thiswas not quite double thecompensation paid to the next highest paidsalesperson inthe store.When Mrs. Leonard returned from the hospitalshe gave Tafelsky a $500 bonus.During this period and up until his discharge, it iscontended that Tafelsky performed duties and exercisedauthoritywhich marked him as a supervisor within themeaningof the Act. This evidence will now be considered.Hire and Tenure of EmployeesWhile there is no evidence that Respondent everspecifically advised Tafelsky or any other employee thatTafelskyhad authority to hire, discharge, or effectchanges in the tenure of employees, or effectivelyrecommend such, there was extensive evidence taken withrespecttofourmattersofthischaracter,whichRespondentin itsbrief refers to as "incidents."1.TheMakowski Incident:Mel Makowski, who hadbeenoriginallyemployedbystoremanagerGray,apparently as an independent contractor, laid carpets soldby the Respondent at the customers' premises. Tafelskywas in charge of the carpet department and apparently theonlyregularsalesmanassignedtothedepartment(SeveralofRespondent's salespeople were similarly incharge of other departments.) In early spring 1968,Makowski advised Tafelsky that he had received anattractive offer from a competitor of Respondent and wasconsidering leaving. Tafelsky communicated this to Mrs.Leonard and Spurr. Makowski also spoke with Spurr andadvised him of the terms of the offer. Tafelsky wasinstructed by Mrs. Leonard, in particular, to do whateverwas required to retainMakowski. Tafelsky dealt withMakowski and his wife at their home on this matter andencountered some difficulty, which he discussed withSpurr and Mrs. Leonard during the course of this matter.Tafelsky finally persuadedMakowski to continue hisrelationship with Respondent on thesamefinancial termsthat had been offered by Respondent's competitor.2.The Incident of the Carpenter:According toTafelsky,Mr. Leonard requested him to find a carpenterto work on Mr. Leonard's rose farm; the carpenter wasalso used insetting up Respondent's Christmas windowduring the first week in December 1968. Tafelsky statesthat he locatedtheman andsent him to Mr. Leonard,who was thereafter hired. (Spurr, who indicated that he"It was at this time, Spurr testified that he refused Tafelsky's request tobe made sales manager.Tafelsky denied making such a requestknew that the carpenter was working for an owner ofRespondent, stated that Tafelsky told him that he had aman to do the work on the Christmas window, "and whatitwould cost.") Tafelsky submitted a bill for thecarpenter's services for the store based upon informationreceived from the carpenter, which was questioned byHoyt, Respondent's office manager and treasurer. Afterconsultingwith the carpenter, Tafelsky resubmitted thecarpenter's bill showing different hours worked, but forthe same amount, which was paid by Respondent.3.TheDrinanIncident.Verina Drinan was hired inmid-September to be in charge of Respondent's draperiesdepartment.AccordingtoMrsLeonard,afterRespondent's"interiordesigner,"AnnBork,left,Respondent had no one who knew anything aboutdraperies until Drinan was securedMrs. Leonard statesthat about 2 weeks after Drinan had been hired, Tafelskycameto her and "suggested letting Verina go," becauseshe was not a good salesperson, and had interfered withone of his carpetsales,duringwhich the customerexhibited resentment at DrinanMrs. Leonard states thatshe told Tafelsky to let Drinan go.Spurr states that about the same time Tafelsky came tohim and said that Drinan was driving customers awayfrom the store and "they felt that we should let her go."Spurr testified that he told Tafelsky that since they had noone to replaceDrinan,itwould be necessary to put upwith her until a replacement could be secured.Drinan was not terminated until she left Respondent'semployment after the election on March 6. Mrs. Leonardstated that she complained to Spurr about Drinan'scontinuedemploymentwhen she spoke to him inNovember over the telephone from the hospital and toldhim to let her go immediately. She states that when shereturned to the store she asked Spurr about Drinan again,"but the union cards had been presented and there wasnothing he could do." Spurr stated thatas late asFebruary he had been seeking a replacement' for Drinan,and had not secured one at the time of the hearing.' 2Tafelskydeniedrecommending thatDrinanbedischarged, and did not recall Mrs. Leonard telling him tolet her go. Tafelsky recalled that in December, upon hisgoing to Spurr with a complaint from a customer aboutdraperies, the latter told him that because of a number ofcomplaints about draperies,Respondent was going toterminate DrinanHe states that he protested the timingof the proposed discharge4.The John Hammer Incident:Hammer was employedby Respondent in October 1968. Although Tafelsky referstoHammer in January as a friend, there is no indicationthat they were acquainted before Hammer was hired, orthatTafelsky played any part in his employment withRespondentInthe latter part of November 1968,however, according to Spurr, Tafelsky came to him, ontwo occasions, and, in the words of Spurr, "Bill said thathe thought that it would help the store and help me if weappointed John Hammer assistant manager. . . . he wasreferring to discipline ... problems of coming in on time,and if they went out to report where they were going,where they could be reached and ."" Spurr assertsthathe told Tafelsky that he would consider thesuggestion, and that he did so. At the time, Mrs. Leonard"Spurr firststatedthatother salespeople in the storeknew he waslooking fora replacementforDrman, but becamevague and uncertainwhen askedfor detailsDrmantestifiedthat she was unawarethat Tafelskyhad asked for her termination,although they frequentlydiscussedworkingconditions at the store"On cross-examination,Spurr expanded on this statingthat Tafelsky WILSON FURNITURE COMPANYwas in a hospital out of town, and Spurr stated that hehad a phone conversation with her during that period, inwhich he suggested to Mrs. Leonard "that we make JohnHammer - or give him a title to help us on ourpersonnel problem," that "Bill thought that it would helpus to take care of some of our problems, to make it alittle easier to handle the personnel " Spurr testified thatMrs. Leonard did not want to "jeopardize Bill's position,"but agreed that Hammer be given the title of personnelmanager,not assistant manager." After this conversationSpurr formally announced to the employees that Hammerwould be the new personnelmanager.Hammer took overtheschedulingof employees, and presumably otherpersonnel problems, as well as supplanting Tafelsky insuch duties as pricing furniture, and also went to theJanuary 1969, furniture market with Spurr, in place ofTafelsky.Hammer was apparently put on a salary at thistime.Tafelsky testified that the only two conversations withmanagementpersonnel which he could recall concerningHammer's proposed promotion were with Mr. Leonardand Ardella Hoyt. He states that while Mrs Leonard wasin the hospital, he had occasion to discuss a difficulty inthecarpet department withMr. Leonard, during thecourse of which Mr. Leonard asked Tafelsky if he thoughtitwould be a good idea to make Hammer personnelmanager,towhich he says he replied that it made nodifference to him, that he (Tafelsky) didn't have anyauthority. Tafelsky states that he thereafter repeated thisconversation to Ardella Hoyt.Also bearing on the issue is a conversation betweenHammer and Tafelsky in January 1969, concerning theUnion, in which Tafelsky testified that Hammer told himthat Hammer had been hired as Spurr's assistant, but thatRespondent didn't want "to come right out" and say thisfor fear of hurting the feelings of Bertelle Ritter andTafelsky (who were among the most senior of thesalespeople).Neither Hammer nor Mr. Leonard testified;Hoyt did not mention the conversation asserted byTafelsky.Tafelsky did recall an argument between himself andSpurr "that the number of duties I had to perform overand above selling were-too much,and Iwasn't making aliving,and some of [those] duties should be shifted tosomeoneelse,"but denied that Hammer's name wasmentioned in the conversation.After careful consideration of the above incidents, itseemsto the Trial Examiner that, even if Respondent'sversionof these events were accepted, these incidentshardly indicate that Tafelsky was exercising supervisoryauthoritywithin themeaning of the Act, to hire,discharge, promote, or otherwise effectively affect thetenureof employees, or effectively recommend suchaction.The actions attributed to Tafelsky seem perfectlyconsistentwith those which might be expected of aresponsiblesalesemployeeconcernedwithhiswas asking that Hammer be made assistant managerto relieve Tafelsky ofresponsibilities,that Hammer could do the scheduling,disciplineemployeeswhen theygot out of line, and perhaps takecare of thewarehouse onSaturdaysSpurr stated thathe told Tafelskythathe wasSpurr'srighthand man and he dependedupon Tafelsky"Mrs Leonardstated that she objected to making Hammer assistantmanager because she consideredTafelskywas assistant manager, but alsobecause Hammer was so new with the organizationAs she stated, "Cripe,you make a new man who just come in assistant manager,then what doyoumake him,owner"Itwas in this same conversationthatMrsLeonard assertedly told Spurr to letDrinan go.65employmentMoreover, I was not impressed with the testimony ofMrs. Leonard and Spurr in respect to these matters. Forexample, it is difficult to believe that Mrs Leonard, ontwo occasions, as she says, ordered Drinan's termination.If she had insisted upon this without qualification, as shestates, it unquestionably would have been done. Moreover,although she first returned to the store for short periods inDecember 1968 (when she apparently first met Hammer),before the advent of the Union cards, she did not theninsiston Drinan's release, but, according to her testimonywaiteduntilaftertheunioncardswere presented.Furthermore, she would unquestionably have been just asaware of the necessity to replace Drinan as Spurr stateshe was, and would have been just as unlikely to haveordered her termination so abruptly in October andNovember.Moreover,most incredibly,Mrs.Leonardindicated at the hearing that she still did not know whySpurr had not carried out her asserted direct order inNovember to release Drinan, stating that "you would haveto ask him why he didn't do as I asked him to do"Finally it is difficult to understand why Spurr, whoassertedly had been resisting Mrs. Leonard's direct ordersto release Drinan because he did not have a replacement,did not let her go when Respondent secured a new interiordesigner about this same time.Also,withrespecttoHammer, it strains theimaginationthat, a mere 4 months after Spurr refused togiveTafelsky the title of SalesManager toassist inemployee discipline,according to Spurr's testimony,RespondentdidgiveHammer,merelyupontherecommendation of Tafelsky, as Respondent seems to say,the title of personnel manager toassist inpersonneldiscipline, notwithstandingHammer's short employmentrecord. It seems clear that Respondent's actions in regardtoHammer and Drinan were the result of its owninclinations, rather than due to anything Tafelsky mayhave said on these subjects.Buying and Pricing MerchandiseA very considerable part of the testimony wasconcerned with Tafelsky's authority to buy and pricemerchandise with some measure of discretion. It wouldgreatly, and unnecessarily, lengthen this decision to setforth the various minute factors litigated on both sides.Based upon a close analysis of the record, and balancingthetestimonyofGeneralCounsel'switnessesandRespondent's witnesses on the subjects, I believe thatTafelsky had less discretion in theseareas,and consultedwithmanagementmore, than Respondent's witnesseswould indicate. Thus, in respect to Tafelsky's discretion inbuying at the furniture markets, I credit his testimonythatafter returning from the markets, he and Mrs.Leonard would go over the purchases and cancel thosewhich they decided Respondent did not need Hoyt'stestimony,aswellas that of Mrs. Leonard, as toTafelsky's close cooperation with them in respect to storeproblems has also been considered. Moreover, I find therecord convincing that other, nonsupervisory, employeesalsoexercisedacertainamount of authority anddiscretion in these areas while Tafelsky was employed andpossibly more after he was terminated.Nevertheless, the record leaves no doubt that in theareas of buying and pricing merchandise Tafelsky hadmore responsibility and discretion than the other salespeople,atleastuntiltheemployment of Hammer.Impressive tomymind isthe fact that while other 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalespeople went to the markets to buy, or assist withbuying, for the store on occasion, they were concernedwith smaller departments. Tafelsky seems to have gone tothe furniture markets on a rather regular basis, and wasinvolved in the purchase of substantial items until near theend of his employment Tafelsky's testimony was that heattended about five such markets (which occurred threetimes a year), apparently commencing after the departureof Fowler in January 1967. However, the record showsthat he did not attend markets held in October 1967,about the time he returned from the hospital, or inJanuary 1969, when Hammer apparently took his place.BothTafelsky and other salespeople placed specialorders at the store, though here, too, his activities werethe more substantialSimilarly,althoughotheremployeesclearlyhadresponsibilities in respect to pricing merchandise, Tafelskyundoubtedly had a greater discretion and responsibility inthis area. However, Tafelsky's testimony is not disputedthat after the employment of Hammer the latter took overthe pricing of furniture, and Tafelsky thereafter did littleof this.In this same general area, Respondent's witnessesstated that Tafelsky had authority to approve sendingmerchandise out to customers on approval, and to acceptreturnsofmerchandise from customers. It was alsotestified that he was the only employee who violatedRespondent's asserted rule against discounts to customerson furniture on the floor." It was further stated thatTafelsky had responsibility for taking care of customercomplaints in the carpet department, and Hoyt assertedthatTafelskyoccasionallywould vary Respondent'snormal credit terms. However, the only instance she couldrecallwas an occasion on which she approved hisstatement to a customer that she could have credit beyondthat usually extended.Employee Working Conditions(1) SalespeopleWhile Respondent admits that its sales force, being of ahigh caliber and apparently experienced, needed little orno direction in their work, considerable evidence wasadduced concerning the fact that other salespeople wereaccustomed to going to Tafelsky with their questions andproblems, as with questions whether certain suites offurniture could be broken up, or, in the case of newemployeeMiller,how he should go about taking anafternoon off, or, as stated in footnote 15, above, whethera discount could be given It would also appear that onoccasion, a salesperson might go to Tafelsky to intervenewithWarehouse Foreman Sanborn to arrange a specialdelivery for furniture which they had sold, or possiblycould sell, but on which the customer wanted a particulardelivery.However, it was also normal for the salespersonto go directly to Sanborn for this purpose. There is apaucity of evidence, however, that the other salespeople inseekingTafelsky'sadviceandassistanceonthese"Bertelle Ritter states that shewent to Tafelskyto determine whethershe could give a discount on a certain piece of furniture,because at onetime she had understood that it could be done and another time that itcouldn'tShe states thatTafelsky saidshe could,Ritter volunteering thatshe would not have done so on her own authority Employee Miller statedthat he discoveredafter Tafelskyhad left that he had soldcarpet out of adismantled display window at cost plus freightTafelskydenied givingdiscounts to customers,except that he recalled one occasion when he hadsold some items at slightly less than selling price through erroroccasions did so because they considered that he hadsupervisory authority in those areas as distinguished fromhis experience and knowledge generally.16Itisalso contended that Tafelsky had authority toschedule employeesThe testimony is quite generalizedand is in conflict (to a certain extent Tafelsky's testimonyon the point seems conflicting). So far as this recordshows, Tafelsky's activities in regard to scheduling appearroutine, and in any event all the witnesses seem to agreethatwhen Hammer was employed he took over thisfunctionIt is undisputed that Tafelsky had the keys to the store.These, and apparently the keys to the warehouse, weregiven to him by store manager Gray, and during Gray'sillnessTafelsky opened and closed the store. SometimeafterTafelsky returned from the hospital, he was againgiven keys to the store and the warehouse Tafelsky andemployee Miller locked up the store on alternate FridaynightsWhen Tafelsky was at a market, Miller had hiskeys and locked the store. Tafelsky also locked up thestore on a number of Saturday nights. It is clear that onsome Friday and Saturday nights during the winter whenthe weather was stormy, and as employee Ritter stated,the employees were standing around with nothing to do,Tafelsky closed the store before the normal closing timeand let the employees go home. Tafelsky testified that MrLeonard had told him that when the weather was bad, andemployees would have a difficult time getting home, hecould close early. He stated that he had done this betweensix to eight times, but not during the winter immediatelyprior to his discharge." Hoyt gave testimony to thecontrary.(2)Warehouse employeesThere was some testimony to the effect that Tafelskycould give orders or had some supervisory authority overSanborn, the warehouse foreman, based, apparently, onTafelsky writing up sales which required special deliveries.Based upon the record as a whole, and Santorn'stestimony in particular, this is not credited. ThoughSanborn indicated a feeling of asperity toward Tafelskyfor promising special deliveries without consulting withSanborn first, the latter indicated that he took a specialeffort to make the deliveries because he considered it hisobligation to satisfy the customer rather than thatTafelsky had supervisory authority over him./e Although"In this regard, consideration has been given to the testimony ofSanborn that in his trips to the store he had frequently seen salespeopleask Tafelsky"things" about how certain items could be sold and thereforethought Tafelsky a supervisorHowever, in the absence of any evidencethatTafelskywas exercising discretion in setting or applying the policyinvolved in these situations,Sanborn's testimony is not inconsistent withTafelsky'sgiving advice on his experience and expertise rather than on thebasis of authority In one such instance shown by the record, Adele Frooksought to sell an item which was in a display window Tafelsky refused onthe basis that Mrs Leonard had established a rule against selling itemsfrom the windowsWhen Frook appealed to Mrs Leonard,she confirmedthat Frook might not take the item from the window for a customer"Hoyt,in response to a leading question,also testified that during theperiod when Gray was ill,Tafelsky granted tune off or excused employees,though she stated that "lots of times he talked it over with me " Tafelskydenied that employees came to him for such purposes or that he gavepermissionHe stated that during this period, the employees went to Hoytwith such problems Employee Cram testified to the same effect Sincethere is no indication that Tafelsky may have taken such action after thetime of Gray's illness(i e , after July 1967),it is considered unnecessary toresolve this conflict"Sanborn explained,"customerbeen told that she'd get and had to do WILSON FURNITURE COMPANYthere appeared to be some contention at the hearing thatTafelskymight circumvent Sanborn's authority on thoseoccasions when warehouse employees assisted Tafelsky inthe store, the record as a whole shows that the assignmentofwarehouse employees to assist Tafelsky, or othersalespeople, in the store was made through Sanborn.Tafelskywas regularly assisted in the store bywarehouse employees in the rearranging of furniture oncertain floors, and in dressing display windows. Miller andRitter,who were responsible for other floors, weresimilarly assisted in rearranging their floors, and Ritteralso used the warehousemen in dressing a window forwhich she was responsible. So far as appears, the directionof the warehouse employees involved telling them where toplace the furniture which was being moved. Also, in thecourse of dressing the display windows, Tafelsky wouldrequest any saleslady who was not busy to assist him inselectingaccessories (lamps, etc.) to be used in thewindow.Itisfurther strongly argued that Tafelsky exercisedresponsible authority over the warehousemen on Saturdaymornings, when Sanborn was not there. The record showsthatforsome period before his discharge, Tafelskyregularly opened the warehouse at 8 a.m on Saturday,before the regular opening hour for the store, so that thewarehousemen could get started with their deliveries.According to Tafelsky, at Spurr's request, he beganopeningthewarehouseonSaturdaymornings,approximately in January 1968 Tafelsky asserted that theusual procedure was for Sanborn to call Tafelsky over tothe warehouse on Friday evening "and lay out Saturday'sdeliveries forme," telling Tafelsky just how he wantedthem delivered. The next morning, Tafelsky states heopened the warehouse, gave the drivers the clipboard withthe deliveries and let them go. Tafelsky further stated that"to his knowledge" he had not done this after June orJuly 1968. Tafelsky indicated that about that time, "in thewarehouse another set of keys were made for Saturdayswhen delivery schedule was reduced," at which time hesays the keys were shared between employees RandyBrown and FredBodell.Tafelsky also asserts that inJanuary 1969, when he thought he had lost his keys,Respondent changed all the locks and he thereafterreceived only keys for the store.Warehouse Foreman Sanborn testified that for about ayear before his discharge, Tafelsky supervised deliveriesonSaturdays, and that this continued until he left.Sanborn stated that Tafelsky was "supposed to unlock thewarehouse for the fellows and get them started on theirdeliveries."With respect to the cooperation betweenSanborn and Tafelsky in this regard, Sanborn testified,.. if I had a customer or two that I would promise acertain time on Saturday, I would draw his attention to it,but we never really routed them. As any special run comeup or anything to go anywheres on Saturday like over toLeland,a special run,why he would tell the boys to doit."The indication was that some such special runs wouldcome fromsalesmade Friday night or on Saturday.As previously noted, Store Manager Spurr testified thatRespondent had difficulty with Tafelsky frequently failingto open up the warehouse on Saturdays from the time hetook on his second job until he was discharged. Spurr firstattributed this to Tafelsky's second job, but, upon beingreminded that Tafelsky had given up this second job aboutit" Inthe case of Tafelsky, and the other salesmen who would request aspecial delivery, Sanborn stated that he would generally get it worked out"somehow or other "67the first of January 1968 (possibly upon Spurr's urging),Spurr asserted that this delinquency continued until theend of Tafelsky's employmentWarehouse employee Randy Brown also testified thatTafelsky opened the warehouse on Saturday morningsuntil he was discharged, though with some delinquenciesinthisregard."AfterTafelsky left,Brown says thewarehouse employees were given keys to let themselves in.WhileTafelskywas there, Brown stated that onSaturdays Tafelsky would tell the warehouse employees tomake their deliveries, getting the delivery orders from thepigeon hole set aside for Saturday deliveries. If thewarehouse employees were not busy, Tafelsky would tellthem what else needed to be done, such as rearranging onthe floor, bringing merchandise to the store, and preparingforMonday deliveriesAfter letting the warehouseemployees in and telling them what to do, Tafelsky wouldleave them and go over to the store On frequentoccasions, Brown testified, "if we got all our work caughtup, I usually went to Bill and asked him if we could leave,and . . . if he didn't have anything for us to do, he'd tellus to leave."A major conflict among the witnesses concernsTafelsky's assertion that his activities in regard to thewarehouse ceased prior to his discharge It is noted thatthe time when Tafelsky claims he stopped opening up thewarehouse (June or July 1968) approximates the time heapparently began his second job, which is also the timethat Spurr contends that Tafelsky began neglecting thewarehouse. It is inferred from this, and, to a lesser extent,Brown's testimony, that, at least after about July 1968,Tafelsky did not regularly open the warehouse or directthewarehousemen on Saturdays as set forth above.Tafelsky's further testimony that after he lost his keys inJanuary,hewas not thereafter given keys to thewarehouse would seem logical in the circumstances. Thisisparticularly so when it is recalled that about that timeTafelskywas also being relieved of various otherresponsibilities aside from his selling. It is also likely thatitwas at that time, when the locks were changed, that thewarehousemen were given keys to let themselves in, ratherthan a month or so later, when Brown seemed to recallthisoccurred. I believe that Brown and Sanborn weremistaken in their recollection that Tafelsky continuedopening the warehouse until he was terminated, and Spurris not credited in his assertion that Respondent continuedhaving trouble with Tafelsky in this regard after the firstpart of January 19693.Analysisand conclusionsFrom the facts set forth, and the record as a whole, itisconcluded that whatever other responsibilities Tafelskymay have had, he was not a supervisor within the meaningof the Act.The Act defines a "supervisor," in pertinent part, asone with authority "to hire, transfer, suspend, lay off,recall,promote, discharge,assign,reward, or disciplineother employees, or responsibly to direct them, or toadjust their grievances, or effectively to recommend suchaction, if . .the exercise of such authority is not of amerely routine or clerical nature, but requires the use of"It is noted that Brown first stated that Tafelsky continued to open thewarehouse until "pretty close"to the time he was dischargedWhenpressed on this, Brown testified,"Oh, I don't know when he stopped orwhat " However, when specifically asked if Tafelsky was doing this for twomonths prior to this discharge on February 24, Brown answered "Yes " 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDindependent judgment."With respect to these factors, Tafelsky clearly had noauthority to hire, discharge, discipline, transfer, lay off,recall,promote,assign,suspend,orrewardotheremployeesusinghisown independent judgment ordiscretion.Further, such direction or assistance which Tafelskymay have given the sales employees, on the recordconsidered as a whole, appears to have been based uponhisknowledge and experience rather than upon anyauthorityover the employees conferred upon him byRespondent. Even during the period when it might beassumed that Tafelsky would have exercised the greatestamount of authority, from January 1967 to July of thatyear, when Fowler had gone and Gray was unavailable,the employees were not advised that he had supervisoryauthority over them and there is little indication that theemployees so regarded him, or that he exercised anydiscretionary control over the employees.Certainly,when Tafelsky returned to the store in thefallof 1967, after his stay in the hospital, he was indisfavor with Respondent. Though he thereafter "proved"himself and was granted a substantial increase and bonus,thisappears to have been on the basis of salesaccomplishment and other responsibilities rather than onthe exercise of supervisory duties over the employees.ThoughSpurr,thestoremanager appointedwhileTafelsky was in the hospital, asserted that he consideredTafelsky his "right arm" after the latter's return to work,Ihave the firm impression that his attribution ofsupervisory responsibilities to Tafelsky during this periodwas exaggerated.2° In fact, Respondent admits that therewas little need for direction of its salespeople. Indeed,inasmuch as Tafelsky spent so much time out of the store,there was also not much opportunity for exercise of anysuch discretionary direction, and it is found that he had nosuch authority nor exercised any such direction of salesemployees."Tafelsky's relationship to the warehouse employees inrearranging furniture in the store and in display windows,which was no different in character from that of othersalespeople to these same warehouse employees, wasclearly of a routine and nonsupervisory nature. Tafelsky'srelationship to the warehousemen on Saturdays presents acloser question, but on the whole record, including the factthatTafelskyapparently spent little time with thewarehousemen on Saturdays, being engaged in the storeand elsewhere in his normal sales activities, and that hisrelationshipwith the warehousemen even on that dayappears to have been largely routine, it is found that thisactivity,which diminished in the latter part of 1968 andceased in January 1969, did not transform Tafelsky'sposition into that of a supervisor, within the meaning ofthe Act.Respondent emphasizes in its brief a number ofasserted responsibilities entrusted to Tafelsky, not given toother employees (or not to the extent permitted Tafelsky),"Thus considerable emphasis is placed on the fact thatTafelskywas left"in charge"on a number of Saturday afternoons,inSpurr's absenceAside fromTafelsky'sdenial that he had actual supervisory authority onthese occasions,these were few in number and ceasedshortlythereafterFurther emphasis is placed uponTafelsky'sconduct on occasion in closingthe storeearlyinwintry stormy nights However,even here it is undeniedthat he was following instructions from Mr Leonard"Mrs Leonard's testimony thatTafelsky0 K.'d sales slips was taken,thoughobjectedto, subject to production of the documents.They were notproduced and no explanation was offeredTafelsky'sdenial that he hadapprovedsuch slips is therefore creditedsuch as the fact that he held keys to the store andwarehouse and opened and closed the store on certaindays,exerciseddiscretioninbuyingandpricingmerchandise, pledged Respondent's credit, did not punch atimecard, acted for Respondent in retaining the services ofthe carpet laying contractor, handled customer complaintsand the like. These matters, as well as the fact thatTafelskywas paid considerably more than the othersalespeople, have been carefully considered. It is clear,however, that a person does not become a supervisorwithin the meaning of the Act because he holds a positionof responsibility or is entrusted with important duties notshared by his fellow workers. See, e.g.,N L.R B v. TheLittleRock Downtowner, Inc ,414 F.2d 1084 (C.A. 8)(employee "responsible for physical maintenance of theentiremotel," who "hired painters on a contact basis,negotiated the cost to the company, directed the progressof the work, decided what rooms were to be painted, andexercised discretion in purchasing supplies" held not to bea supervisor, where the employee regularly consulted theemployer, received authorization to hire painters who werepaid by the employer who also decided how the roomswere to be painted.)In any event, as has been noted previously, after theemployment of Hammer in October 1968, it is clear thatTafelsky's responsibilities other than selling were largelybeing transferred to Hammer. With the exception of oneinstance in which Hoyt claims that Tafelsky closed thestore early on a wintry night in January 1969 (denied byTafelsky), there is a paucity of evidence of exercise of anyalleged supervisory functions by Tafelsky after the adventof Hammer. Even in those areas in which Tafelsky hadexercised some measure of discretion, the buying andpricing furniture, the evidence indicates that Hammersucceeded toTafelsky'sduties.This is graphicallyillustratedbyHammer's attendance at the Januaryfurnituremarket with Spurr, while Tafelsky remained athome. Since Tafelsky bore no title, and the employees hadnever been told that he had supervisory authority, hisposition of influence over the other employees at best wasequivocal." If not substantially eroded by the obviousevidence of Tafelsky's diminished responsibilities, anyposition of influence which he may have had with theemployeeswas certainly destroyed byRespondent'smanifestdispleasurewithhim in January and hisdemotion to punching a timecard. The testimony of SpurrandMrs Leonard to the effect that they consideredTafelsky to be a supervisor until the time of his dischargeis not credited.In sum,it isfound, as previously noted, that during thetimesmaterial to this matter Tafelsky was a full timesalesperson,and though he had exercised importantresponsibilities during certain parts of his employment, hedid not possess or exercise supervisory authority overemployees within the meaning of the Act.Although not argued or briefed by the parties, thepossibility has also been considered and researched thatTafelskymight be considered a "managerial employee"(defined by the Board as those employees who "formulate,determine and effectuate an employer's policies " SeeHoward Johnson Company,174 NLRB No. 182, TXD),and thus might not be entitled to protection under the"BertelleRitter,Respondent'ssenior salesperson,whose testimonyexhibited a particular resentment toward Tafelsky,stated that he could dothings that the other employees could not do, because"itwas accepted bythe Leonards and Mr Spurr and by Ardella [Hoyt]," while the others werenot WILSON FURNITURE COMPANYAct.Cf.N L.R.B. v.NorthArkansasElectricCooperative, Inc,412 F.2d 324 (C.A. 8).=' Theissue istroublesome and complicated by the fact that this pointwas specifically not litigated in this matter. However, inthe present case, even if Tafelsky were considered to havebeena"managerial employee"withintheBoard'sdefinition at certain times during his employment (withrespect to his functions as a buyer and his apparentauthoritytopledgeRespondent'scredit,see,e.g.,Denton's, Inc,83 NLRB 35;Swift & Co., supra; HowardJohnsonCompany, supra),he clearly could not beconsidered such after the confrontation with Mrs. Leonardon January 17, 1969, and was certainly not a "managerialemployee" within the definition of the Board at the timeof his discharge on February 24, 1969.The reasons given for Tafelsky's discharge wereobviously pretextual.The evidence clearly shows thatTafelsky had been marked by Respondent for dischargebecause of his union activities. Respondent, being awareof the almost even division among the employees eligibleto vote, as has been noted, apparently decided that itwould be necessary to let Tafelsky go before the electionrather than await the outcome, as Hoyt stated was theoriginal contemplation of Respondent. Spurr's statementto Tafelsky that the latter must have known that this was"coming"hadobviousreferencetoRespondent'sexpressed displeasure with Tafelsky's Union activities. Thepresence of the police and the instruction that TafelskycouldobtainthecompensationduehimfromRespondent'slawyerarealsoincompatiblewithRespondent's claim that this was a termination basedmerely upon unsatisfactory performance.The reasons given Tafelsky for his discharge also donot bear up under analysis. The claim that Tafelsky wasdifficult to contact when out of the store seems to havereference to a time prior to the confrontation betweenMrs. Leonard and Tafelsky on January 17, which wasclearly brought on by Tafelsky's union activities. ThoughTafelsky admitted that he was remiss on occasion in thesematters, thereisno claimthatRespondent had everpreviously criticized him for such lapses, and at one pointin her testimony Mrs. Leonard actually praised Tafelskyon this score, saying "he was very nice. He let the officeknow where he was going and where he could be reached"though no one kept account of his time when he wasengaged in sales activities out of the store. In thecircumstances, it is concluded that these omissions ofTafelsky were not considered serious until Tafelsky beganhisUnion efforts, and were utilized against him in reprisalfor those activities.LikeTafelsky'sasserteddelinquenciesinlettingmanagement know his whereabouts when out of the store,hisassertedfailuretooverseethewarehouseonSaturdays, as noted previously, referred to matters which"To this point,theBoardhasusuallyconsidered"managerialemployees"in the context of excluding them from bargaining units ofother employees,but in doing so has broadly stated,by way ofdicta, thatbecause they are "allied with management," "such individuals cannot bedeemed to be employees for the purposes of theAct " SeeSwift & Co115 NLRB 752, 754 ButcomparePackardMotor Car Co v N L R B,330 U S 485,where the Supreme Court indicated that,in the absence ofstatutory exclusion from coverage under the Act, individuals do not losethe protectionof the Act merelybecause they were allied with and acted inthe interestof their employer.Whether"managerial employees"as definedby theBoard are excluded from the protection of the Act, as supervisorspresently are under amendments to theAct following thePackard Motorcase, is now before the Board for decisionin theNorthArkansascase,upon remand from the court69were not proximate to thetimeof his discharge, and werebrought up here to justify the action. Respondent made noefforttosupport the accusation that Tafelsky hadthreatenedemployees,ortocontradictTafelsky'sreasonable explanation for the decrease in his sales for themonth of January.On the basis of the above and the record as a whole, itis found that Respondent discharged Tafelsky because ofhisUnion activities and with a purpose of discouragingmembership in and adherence to the Union in violation ofSection 8(a)(3) and (1) of the Act.Certain actions of Respondent with respect to Tafelskyalleged to have been in violation of employee rights underthe Act have been hereinabove reserved pending resolutionof Tafelsky's status under the Act. It having been foundthat Tafelsky was not a supervisor within the meaning ofthe Act, and that he clearly did not enjoy any managerialstatusafterhisconfrontationwithMrs.Leonard onJanuary 17, 1969, it is held that Hammer's threats toTafelsky made on January 23 violated Section 8(a)(1) ofthe Act. However, the claim that Mrs. Leonard's action inordering Tafelsky on January 17 to begin punching thetimeclock and threatening to reduce his pay violated theAct raisessomedifficult problems, and would require adetermination as to whether Tafelsky was entitled to theprotection of the Act at that date. Inasmuch as I amconvinced that the threats of reprisal by Respondentbecause of the employees' union activities, which havebeenpreviouslyfound,fullyjustifyanordertoRespondent to cease and desist from threatening or takingreprisals against employees for their union activities ormembership, I find it unnecessary to pass upon theseremaining issues.C. The RefusalTo Bargain1.The appropriate unitThe complaintallegesand the answer admits that thefollowing,whichwas agreed in the consent electionagreement in Case 7-RC-9282,isanappropriate unit forthe purposes of collectivebargainingwithin themeaningof the Act: "All regular full-time and regular part-timeemployees employed by Respondent at its stores locatedat 123-125 South Union Street and 401 E. Eighth Street,TraverseCity,Michigan, includingsalesmen,officeclericalemployees,warehousemenandmaintenanceemployees, but excluding technical employees, confidentialemployees,guardsandsupervisors(includingstoremanagers and assistant store managers) as defined in theAct."2. Eligible employeesA list of "employees as of January 17, 1969," obviouslypreparedbyRespondent,containing25names wasreceived in evidence. Respondent agrees with the GeneralCounsel thatBeatriceLeonard, Frank W. Leonard, H. R.Spurr, JohnHammer,Ardella Hoyt, and Ivan Sanborn,whose names appear on the list, are supervisors within themeaning of the Act and as such should be excluded fromthe unit. As previously noted Respondent also contendsthatTafelsky should be excluded from the unit as asupervisor.With these exceptions, Respondent contendsthat theremainingpersons named should be includedwithin the unit. The General Counsel on two occasions intherecordseemed toagreewith this position ofRespondent, except that he contended that Tafelsky 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould be included in the unit.However,it isnoted that among those who would be soincluded in the unit are Charles Phelps and David Spurr,concerningwhom the Regional Directorstates in his"Report on Objections and Determinative ChallengedBallots"inCase 7-RC-9282: "Both Employer andPetitioner have submitted statements to the undersigned inwhich both agree that Spurr and Phelps were not eligibleto vote, David Spurr being the son of Manager H. RussellSpurr and Charles Phelps being the manager of theEmployer's Eighth Street store in Traverse City."Other than this, the record in this matter shows thatDavid Spurr is involved in advertising functions for theRespondent, and Phelps ordinarily operates the EighthStreet store by himself and would appear to have littlecontact with the employeesengaged atthe main store. Inthe circumstances, it is concluded that David Spurr shouldbe includedin the unitfor the purposes of decision inCase 7-CA-7230. Thereseemsto be agreement among theparties that he should be included, and the Board, in theabsenceofagreementamong the parties for suchexclusion,would not normally exclude an otherwiseeligible employee merely because he was the son of thestoremanager See, e.g.,Buckeye VillageMarket, Inc.,175 NLRB No. 45. On the record as a whole, however, itisfound that Phelps is the store manager of the EighthStreet store andas such isby definition of the unitexcluded from the appropriate unit found herein.It istherefore found that as of January 17, 1969, andthereafter, at times material to this matter, there were atleast 17 employees within the aforesaid appropriate unit,or 18 including Tafelsky.3.TheUnion'smajority statusOf the 18 employees (including Tafelsky) in theappropriateunit,11signedauthorizationcardsunambiguouslydesignatingtheUnionastheircollective-bargaining representative on or before January17, 1969. Another such card was executed on January 27,and still another on February 4, 1969Respondent,however, contends that a majority of the cards, whichwere solicited and obtained by Tafelsky, should beconsidered invalid for that reason. This contention will beconsidered further hereinafter.In addition,Respondentarguesthat the three cardsdated January 17, and 24, and February 4 should not becounted because they weresigned onthe day the Unionmade its requestfor recognition or thereafter; and that thecard of Marie Luehr should be invalidatedon the basisthat,on cross-examination,she indicated that the purposeinsigningthe card, was "only" to get an election.However, since the Union repeated its requestsinwritingon January 20 and 31, and from the nature ofits demand,itisclear that the Union's request for recognition andbargainingwasacontinuingdemand.Similarly,Respondent'sresponse,particularly as set forth in itsletter of January 24, showsan adamant and continuingrejection of the Union's demand, which would have madefurther requests of the Union's part futile." In thesecircumstances,itisfound that, if otherwise valid, theauthorizations dated January '17 and 27, and that datedFebruary 4, 1969 should be counted as designations of theUnion.19t is noted that Respondent's letter,inaddition to asserting a desirethat the Union's representative status be determined through a secret ballotelection so that the employees could"express themselves in a free andAs to the card signed by Marie Luehr, there is noquestion in my mind, from observation of the witness andon the basis of the record as a whole, that it wasexplained to her that the purpose in signing the card wasto secure representation through the Union, though anelection would probably later be required. Luehr read thecard before she signed it, and there is no evidence that shesigned it with any reservations or reluctance. Indeed, ifMrs Leonard is correct, Luehr also voted for the Union.4.Analysis and conclusionsEven though Tafelsky has been found not to have beena supervisor at times material to this proceeding, therecan beno questionbut that his duties and responsibilitiesduring substantial parts of 1967 and 1968, includingpricingfurniture,attendingfurnituremarketswithRespondent'smanagement,holding the keys to the storeand the warehouse,assistingand advising the salespeople,givingdirections(thoughmainlyroutine)tothewarehousemen and the like, put him in a position in whichtheemployeescouldwellidentifyhimwiththemanagementofRespondent and his actions with thepoliciesand desires of management. SeeMcKinnonServices, Inc ,174 NLRB No. 169. In such circumstancesgenerally,where the employees have good reason tobelieve that the personsolicitingauthorizations for aunion occupies a position of trust withmanagement andspeaks for management, the Board has voided the cardsobtained and held that the employer could not legallyrecognizetheUnion so designated. SeeHamptonMerchants Association, et al.151NLRB 1307;SinkoManufacturing and Tool Company,149NLRB 201; butcf.Purity Food Stores, Inc (Sav-More Food Stores),150NLRB 1523.InI A.M v. N L R B., 311U.S. 72, where it wascontended that a union had been validly designatedbecause thosesolicitingcards for the Union were notsupervisors and could not be said to be acting for theemployer, the Court said (311 U.S at 80): "We aredealing here . . . with a clear legislative policy to free thecollectivebargainingprocessfromalltaintofanemployer's compulsion,domination,or influence.Theexistenceof that interferencemust be determined bycareful scrutiny of all the factors, often subtle, whichrestrainthe employees' choice and for which the employermay fairly be said to be responsible. Thus, where theemployees would have just cause to believe that solicitorsprofessedly for a labororganizationwere acting for andon behalf of management, the Board would be justified inconcluding that they did not have the complete andunhamperedfreedomofchoicewhichtheActcontemplates."Thus authorization cards for a union have been heldequally tainted, and the employer equally responsible fortheirsolicitation,whether secured by a supervisor or byone placed by the employer in a position where theemployees can with good cause believe that he speaks formanagement.In eithercase, the law evinces the same highregard for the right of the employees to exercise anindependent and voluntary choice, free from interferenceuntrammeled way," also claims a goodfaith doubtwith respectto the unitwhich the Union stated it represented This asserted doubt was notsupported at the hearing,nor is it argued in Respondent'sbrief In anyevent, the unit whichthe Unionclaimed to represent,"all regular full-timeand part-time employees,except supervisors and guardswithin themeaningof the.Act," corresponds to theunit agreedby the parties in Case7-RC-9282, and found herein WILSON FURNITURE COMPANYor undue influence by the employer, or the employer'srepresentative, in that choice.In the present case, Tafelsky had forsome timeoccupied such a position of trust and influence withRespondent.While it is true with the advent of Hammer,as part of management, Tafelsky's former position wasbeingeroded,and,infact,Tafelskywas clearlydissatisfiedwith Respondent'smanagement(as evidencedbyhisbitterdiscussionwithMrs.Leonardinmid-January), in the absence of any evidence that thisdissatisfaction was communicated to the employees at thetime the majority of the cards were solicited, or that hisformer position of high regard with management hadclearly been dissipated (as occurred in the discussion withMrs.Leonard and Tafelsky's being placed on thetimeclock thereafter), it is found that these cardsdesignating the Union were invalid and cannot be used toestablishtheUnion's representative status. Itwillthereforebe recommended that the allegations in thecomplaint that the Respondent refused to bargain with theUnion in violation of Section 8(a)(5) and (1) of the Act bedismissed.71decision in that case was its conviction that the RegionalDirector, by not acting on the objections until the Boardaffirmed the Trial Examiner, had, in fact, delegated to theBoard the decision in Ultsch's supervisory status, whichfunction, it is asserted, the parties in the representationcase had entrusted to the Regional Director alone. Thusthe court said, in pertinent part (411 F.2d at 192-193):Precisely because of the scope given the RegionalDirector in the manner of arriving at the decision whichby consent has been vested in him by the parties, it isvital that he in fact, not merely in form, make thatdecision and that the procedures adopted by him not beinconsistent with the overriding purpose of securing anexpedited decision from the Regional Director himself. ...And if the procedures and circumstances leading upto a resolution of a consent election controversy clearlyindicate an abandonment of decision making by theRegional Director, we would deem this to be, howeverwell intentioned, just as "arbitrary and capricious" asnot holding a hearing in some cases. [citation omitted]In our view the procedures and circumstances of thiscase amounted to such an abandonment . .III.THE OBJECTIONS TO THE ELECTIONA. Respondent'sMotion To SeverAs noted hereinabove,Respondent(inthissectionreferred to as the Employer)asserts, on the basis of theopinion inN L R BvChelsea ClockCo., 411 F.2d 189(C.A. 1), that thehearing on objections to the election inCase 7-RC-9282(the representation case) should besevered from the decision on the allegations of thecomplaint in Case7-CA-7230 (the unfair labor practicecase).Itiscontended that the delegation to the TrialExaminer of the hearing on objections was improperbecause the Employer,having executed an agreement forconsent election,had a right to a decisionby theRegionalDirector on the issues, with a saving of time and expense,which could not be delegated;and that by consolidatingthe hearing on objections and the complaint case, theRegional Director had, in fact,delegated his function ofadjudication to the Trial Examiner, which,the Employerasserts, was arbitrary and capricious.InChelsea Clock,where the employer had also signedan agreement for consent election,amajority of theemployees voted for the union there involvedTheemployer filed objections to the election on the groundthat one,of its asserted supervisors,Ultsch,had assistedtheUnion.Ultsch also filed charges asserting that theemployer had discharged him in violation of the Act, uponwhich the Regional Director issued a complaint, and,since the supervisory status of Ultsch was material to bothcases, consolidated the two cases for hearing before aTrialExaminer.The Trial Examiner found that Ultschhad been a supervisor,but held that his activities did notprovide grounds for overturning the election,severed theelection case and remanded it to the Regional DirectorAfter theBoardaffirmed the Trial Examiner, theRegional Director confirmed the validity of the electionand certified the Union.Thisprocess, the court noted,took 13 months from the election to the certification ofthe union.The court held that the Regional Director'sactionswere arbitrary and capricious,invalidating theelection and justifying the employer's refusal to bargain.Whilethecourtwas highly critical of the timeconsumedin processing the objections to the election inChelsea Clock,itisclear that the basis for the court'sThe procedure followed by the Regional Director isrendered even less acceptable by the availability ofalternatives.He could have reached a decision withoutconsolidation,orifconsolidationweredeemeddesirable, he could have severed the representation caseand decided it after the Trial Examiner determinedUltsch's supervisory statusWe hold, in accordancewith the Board's well established rule, that theRegionalDirector and not the Board must decide disputes inconsent elections.We add only that if the attractivenessof consent elections is to be preserved, he must do so intimely fashion.='In the opinion of the Trial Examiner, the court'sdecisioninChelseaClock,doesnotsupporttheEmployer'smotion that the election case should besevered and remanded to the Regional Director withoutpassing on the issues involved. The court did not hold, andtheEmployer does not contend, that theRegionalDirector is without authority to order a hearing on theissueshere involved, or that such a hearing may not beheld before a Trial Examiner Indeed, the court indicatedthatwhere consolidation of the issues was deemednecessary, itwould be appropriate for theRegionalDirector to reservedecisionon the issues in the electioncase until after the Trial Examiner's decision. Further, inthe present case, with the exception of one matter referredto hereinafter, the issues in the representation and thecomplaintcasesare largely identical. And it has not beenshown that either time or expense would have been saved"The court,inChelsea,also stated that,in its opinion,the consolidationthere placed the Regional Director in a position of conflict of interest Thisis not easy to understand It seems obvious that when a complaint is issued(as inChelseaor in the instant case) alleging a discharge in violation of theAct, the Regional Director thereby states his determination,upon the factsbefore him, that the individual discharged was not a supervisor excludedfrom the protection of the Act The fact that the Regional Director may(by consolidating an election case with the unfair labor practices case) atthe same time reserve decision on the same issue raised by objections to anelection, would seem to evidence merely a willingness in the election caseto reassess his prior determination upon a better record made at thehearing, rather than a conflict of interest In any event, the employer inthis case has not specifically claimed any such asserted conflict of interestin the consolidation of the issues here 72DECISIONS OF NATIONAL LABORRELATIONS BOARDif the Regional Director had ordered two hearings insteadof consolidating the hearings, or if the Trial Examinersevered the cases It being clearly evident that theRegional Director had authority to note these matters forhearing, and that the Trial Examiner had authority tohear them and make such findings and conclusions as arejustifiedby the record, and in the absence of any othergood cause shown, the motion to sever, without decision,isdeniedB.ConductAffectingthe ElectionIn addition to the conduct of the Respondent-Employerconsidered above, the objections to the election allege fourother instances of conduct which,it is asserted,improperlyaffected the election.Of these, evidence has been notedonly in support of the allegation that the Employer, on theday ofthe election,in the view and hearing of otheremployees sought toprevent Tafelskyfrom voting andcalled the police to remove him from the store premises.However, since other conduct of the Employer occurringprior to the election held on March6, 1969,which haspreviously been found in violation of the Act, interferedwith the employees'free choice in the election,and, it isfound,furnishesample grounds for invalidating theelection,itisunnecessary to pass upon this furtherincident,whichwas not alleged as an unfair laborpractice It will therefore be recommended to the RegionalDirector that the electioninCase 7-RC-9282be set asideand that a new election be directed.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All regular full-time and regular part-time employeesemployed by Respondent at its stores located at 123-125South Union Street and 401 E Eighth Street, TraverseCity,Michigan, including salesmen, office clericalemployees,warehousemen and maintenance employees,but excluding technical employees, confidential employees,guards and supervisors (including store managers andassistant store managers) as defined in the Act, constituteanappropriateunitforthepurposesof collectivebargaining within the meaning of Section 9(b) of the Act.4.By the acts and conduct herein found violative of theAct, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act, which unfair labor practicesaffect commerce within the meaning of Section 2(6) and(7) of the Act.5.Respondent has not violated Section 8(a)(5) of theAct.THE REMEDYIthaving been found that the Respondent has engagedin unfair labor practices in violation of Section 8(a)(1) and(3) of the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Itwill be recommended that Respondent offer WilliamTafelsky immediate and full reinstatement to his formeror a substantially equivalent position, without prejudice tohis seniority or other rights and privileges and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him to the date ofreinstatement, less interim earnings, and in a mannerconsistent with Board policy set out inF W WoolworthCompany,90 NLRB 289, to which shall be added interestat the rate of six percent per annum as prescribed by theBoard inIsis Plumbing & Heating Co,138 NLRB 716In order to make effective for the employees of theRespondent the guarantee of rights contained in Section 7of the Act, it will be recommended that the Respondentcease and desist from in any manner infringing upon therights guaranteed to that section[RECOMMENDEDORDERomittedfrompublication.]